Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 1 of 55




                Exhibit A
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 2 of 55




       (Slip Opinion)              OCTOBER TERM, 2018                                       1

                                              Syllabus

                NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
              being done in connection with this case, at the time the opinion is issued.
              The syllabus constitutes no part of the opinion of the Court but has been
              prepared by the Reporter of Decisions for the convenience of the reader.
              See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


       SUPREME COURT OF THE UNITED STATES

                                              Syllabus

                           UNITED STATES v. HAYMOND

       CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                        THE TENTH CIRCUIT

          No. 17–1672. Argued February 26, 2019—Decided June 26, 2019
       Respondent Andre Haymond was convicted of possessing child pornog-
         raphy, a crime that carries a prison term of zero to 10 years. After
         serving a prison sentence of 38 months, and while on supervised re-
         lease, Mr. Haymond was again found with what appeared to be child
         pornography. The government sought to revoke his supervised re-
         lease and secure a new and additional prison sentence. A district
         judge, acting without a jury, found by a preponderance of the evi-
         dence that Mr. Haymond knowingly downloaded and possessed child
         pornography. Under 18 U. S. C. §3583(e)(3), the judge could have
         sentenced him to a prison term of between zero and two additional
         years. But because possession of child pornography is an enumerated
         offense under §3583(k), the judge instead imposed that provision’s 5-
         year mandatory minimum. On appeal, the Tenth Circuit observed
         that whereas a jury had convicted Mr. Haymond beyond a reasonable
         doubt of a crime carrying a prison term of zero to 10 years, this new
         prison term included a new and higher mandatory minimum resting
         on facts found only by a judge by a preponderance of the evidence.
         The Tenth Circuit therefore held that §3583(k) violated the right to
         trial by jury guaranteed by the Fifth and Sixth Amendments.
       Held: The judgment is vacated, and the case is remanded.
       869 F. 3d 1153, vacated and remanded.
           JUSTICE GORSUCH, joined by JUSTICE GINSBURG, JUSTICE SO-
         TOMAYOR, and JUSTICE KAGAN, concluded that the application of
         §3583(k) in this case violated Mr. Haymond’s right to trial by jury.
         Pp. 5–22.
           (a) As at the time of the Fifth and Sixth Amendments’ adoption, a
         judge’s sentencing authority derives from, and is limited by, the
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 3 of 55




       2                    UNITED STATES v. HAYMOND

                                         Syllabus

           jury’s factual findings of criminal conduct. A jury must find beyond a
           reasonable doubt every fact “ ‘which the law makes essential to [a]
           punishment’ ” that a judge might later seek to impose. Blakely v.
           Washington, 542 U. S. 296, 304. Historically, that rule’s application
           proved straightforward, but recent legislative innovations have
           raised difficult questions. In Apprendi v. New Jersey, 530 U. S. 466,
           for example, this Court held unconstitutional a sentencing scheme
           that allowed a judge to increase a defendant’s sentence beyond the
           statutory maximum based on the judge’s finding of new facts by a
           preponderance of the evidence. And in Alleyne v. United States, 570
           U. S. 99, the Court held that Apprendi’s principle “applies with equal
           force to facts increasing the mandatory minimum.” 570 U. S., at
           111–112. The lesson for this case is clear: Based solely on the facts
           reflected in the jury’s verdict, Mr. Haymond faced a lawful prison
           term of between zero and 10 years. But just like the facts the judge
           found at the defendant’s sentencing hearing in Alleyne, the facts the
           judge found here increased “the legally prescribed range of allowable
           sentences” in violation of the Fifth and Sixth Amendments. Id., at
           115. Pp. 5–11.
              (b) The government’s various replies are unpersuasive. First, it
           stresses that Alleyne arose in a different procedural posture, but this
           Court has repeatedly rejected efforts to dodge the demands of the
           Fifth and Sixth Amendments by the simple expedient of relabeling a
           criminal prosecution. And this Court has already recognized that
           punishments for revocation of supervised release arise from and are
           “treat[ed] . . . as part of the penalty for the initial offense.” Johnson
           v. United States, 529 U. S. 694, 700. Because a defendant’s final sen-
           tence includes any revocation sentence he may receive, §3583(k)’s 5-
           year mandatory minimum mirrors the unconstitutional sentencing
           enhancement in Alleyne. Second, the government suggests that Mr.
           Haymond’s sentence for violating the terms of his supervised release
           was actually fully authorized by the jury’s verdict, because his super-
           vised release was from the outset always subject to the possibility of
           judicial revocation and §3583(k)’s mandatory prison sentence. But
           what is true in Apprendi and Alleyne can be no less true here: A
           mandatory minimum 5-year sentence that comes into play only as a
           result of additional judicial factual findings by a preponderance of the
           evidence cannot stand. Finally, the government contends that
           §3583(k)’s supervised release revocation procedures are practically
           identical to historic parole and probation revocation procedures,
           which have usually been understood to comport with the Fifth and
           Sixth Amendments. That argument overlooks a critical difference
           between §3583(k) and traditional parole and probation practices.
           Where parole and probation violations traditionally exposed a de-
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 4 of 55




                            Cite as: 588 U. S. ____ (2019)                    3

                                       Syllabus

         fendant only to the remaining prison term authorized for his crime of
         conviction, §3583(k) exposes a defendant to an additional mandatory
         minimum prison term beyond that authorized by the jury’s verdict—
         all based on facts found by a judge by a mere preponderance of the
         evidence. Pp. 11–18.
            (c) The Tenth Circuit may address on remand the question whether
         its remedy—declaring the last two sentences of §3583(k) “unconstitu-
         tional and unenforceable”—sweeps too broadly, including any ques-
         tion concerning whether the government’s argument to that effect
         was adequately preserved. Pp. 22–23.
            JUSTICE BREYER agreed that the particular provision at issue, 18
         U. S. C. §3583(k), is unconstitutional. Three features of §3583(k),
         considered together, make it less like ordinary supervised-release
         revocation and more like punishment for a new offense, to which the
         jury right would typically attach. First, §3583(k) applies only when a
         defendant commits a discrete set of criminal offenses specified in the
         statute. Second, §3583(k) takes away the judge’s discretion to decide
         whether violation of the conditions of supervised release should re-
         sult in imprisonment and for how long. Third, §3583(k) limits the
         judge’s discretion in a particular manner: by imposing a mandatory
         minimum term of imprisonment of “not less than 5 years” upon a
         judge’s finding that a defendant has committed a listed offense. But
         because the role of the judge in a typical supervised-release proceed-
         ing is consistent with traditional parole and because Congress clearly
         did not intend the supervised release system to differ from parole in
         this respect, JUSTICE BREYER would not transplant the Apprendi line
         of cases to the supervised-release context. Pp. 1–3.

         GORSUCH, J., announced the judgment of the Court and delivered an
       opinion, in which GINSBURG, SOTOMAYOR, and KAGAN, JJ., joined.
       BREYER, J., filed an opinion concurring in the judgment. ALITO, J., filed
       a dissenting opinion, in which ROBERTS, C. J., and THOMAS and
       KAVANAUGH, JJ., joined.
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 5 of 55




                              Cite as: 588 U. S. ____ (2019)                              1

                                   OpinionofofGthe
                                  Opinion          Court
                                               ORSUCH , J.
           NOTICE: This opinion is subject to formal revision before publication in the
           preliminary print of the United States Reports. Readers are requested to
           notify the Reporter of Decisions, Supreme Court of the United States, Wash-
           ington, D. C. 20543, of any typographical or other formal errors, in order
           that corrections may be made before the preliminary print goes to press.


       SUPREME COURT OF THE UNITED STATES
                                         _________________

                                         No. 17–1672
                                         _________________


              UNITED STATES, PETITIONER v. ANDRE
                       RALPH HAYMOND
        ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
                   APPEALS FOR THE TENTH CIRCUIT
                                       [June 26, 2019]

         JUSTICE GORSUCH announced the judgment of the Court
       and delivered an opinion, in which JUSTICE GINSBURG,
       JUSTICE SOTOMAYOR, and JUSTICE KAGAN joined.
         Only a jury, acting on proof beyond a reasonable doubt,
       may take a person’s liberty. That promise stands as one of
       the Constitution’s most vital protections against arbitrary
       government. Yet in this case a congressional statute
       compelled a federal judge to send a man to prison for a
       minimum of five years without empaneling a jury of his
       peers or requiring the government to prove his guilt be-
       yond a reasonable doubt. As applied here, we do not
       hesitate to hold that the statute violates the Fifth and
       Sixth Amendments.
                                    I
         After a jury found Andre Haymond guilty of possessing
       child pornography in violation of federal law, the question
       turned to sentencing. The law authorized the district
       judge to impose a prison term of between zero and 10
       years, 18 U. S. C. §2252(b)(2), and a period of supervised
       release of between 5 years and life, §3583(k). Because Mr.
       Haymond had no criminal history and was working to help
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 6 of 55




       2                   UNITED STATES v. HAYMOND

                                 OpinionofofGthe
                                Opinion          Court
                                             ORSUCH , J.

       support his mother who had suffered a stroke, the judge
       concluded that Mr. Haymond was “not going to get much
       out of being in prison” and sentenced him to a prison
       term of 38 months, followed by 10 years of supervised
       release.
         After completing his prison sentence, however, Mr.
       Haymond encountered trouble on supervised release. He
       sat for multiple polygraph tests in which he denied pos-
       sessing or viewing child pornography, and each time the
       test indicated no deception. But when the government
       conducted an unannounced search of his computers and
       cellphone, it turned up 59 images that appeared to be
       child pornography. Based on that discovery, the govern-
       ment sought to revoke Mr. Haymond’s supervised release
       and secure a new and additional prison sentence.
         A hearing followed before a district judge acting without
       a jury, and under a preponderance of the evidence rather
       than a reasonable doubt standard. In light of expert
       testimony regarding the manner in which cellphones can
       “cache” images without the user’s knowledge, the judge
       found insufficient evidence to show that Mr. Haymond
       knowingly possessed 46 of the images. At the same time,
       the judge found it more likely than not that Mr. Haymond
       knowingly downloaded and possessed the remaining 13
       images.
         With that, the question turned once more to sentencing.
       Under 18 U. S. C. §3583(e)(3), enacted as part of the Sen-
       tencing Reform Act of 1984, a district judge who finds that
       a defendant has violated the conditions of his supervised
       release normally may (but is not required to) impose a new
       prison term up to the maximum period of supervised
       release authorized by statute for the defendant’s original
       crime of conviction, subject to certain limits.1 Under that
       ——————
         1 Section 3583(e)(3) states in pertinent part: “The court may, after

       considering the factors set forth in section 3553(a)(1), . . . (3) revoke a
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 7 of 55




                            Cite as: 588 U. S. ____ (2019)                     3

                                 OpinionofofGthe
                                Opinion          Court
                                             ORSUCH , J.

       provision, the judge in this case would have been free to
       sentence Mr. Haymond to between zero and two additional
       years in prison.
         But there was a complication. Under §3583(k), added to
       the Act in 2003 and amended in 2006, if a judge finds by a
       preponderance of the evidence that a defendant on super-
       vised release committed one of several enumerated offenses,
       including the possession of child pornography, the judge
       must impose an additional prison term of at least five
       years and up to life without regard to the length of the
       prison term authorized for the defendant’s initial crime of
       conviction.2
         Because Mr. Haymond had committed an offense cov-


       ——————
       term of supervised release, and require the defendant to serve in prison
       all or part of the term of supervised release authorized by statute for
       the offense that resulted in such term of supervised release without
       credit for time previously served on postrelease supervision, if the court
       . . . finds by a preponderance of the evidence that the defendant violated
       a condition of supervised release, except that a defendant whose term is
       revoked under this paragraph may not be required to serve on any such
       revocation more than 5 years in prison if the offense that resulted in
       the term of supervised release is a class A felony, more than 3 years in
       prison if such offense is a class B felony, more than 2 years in prison if
       such offense is a class C or D felony, or more than one year in any other
       case . . . .”
           2 Section 3583(k) provides: “Notwithstanding subsection (b), the au-

       thorized term of supervised release for any offense under section 1201
       involving a minor victim, and for any offense under section 1591,
       1594(c), 2241, 2242, 2243, 2244, 2245, 2250, 2251, 2251A, 2252, 2252A,
       2260, 2421, 2422, 2423, or 2425, is any term of years not less than 5, or
       life. If a defendant required to register under the Sex Offender Regis-
       tration and Notification Act (SORNA) commits any criminal offense
       under chapter 109A, 110, or 117, or section 1201 or 1591, for which
       imprisonment for a term longer than 1 year can be imposed, the court
       shall revoke the term of supervised release and require the defendant
       to serve a term of imprisonment under subsection (e)(3) without regard
       to the exception contained therein. Such term shall be not less than
       5 years.”
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 8 of 55




       4               UNITED STATES v. HAYMOND

                            OpinionofofGthe
                           Opinion          Court
                                        ORSUCH , J.

       ered by §3583(k), the judge felt bound to impose an addi-
       tional prison term of at least five years. He did so, though,
       with reservations. It’s one thing, Judge Terence Kern
       said, for a judge proceeding under a preponderance of the
       evidence standard to revoke a defendant’s supervised
       release and order him to serve additional time in prison
       within the range already authorized by the defendant’s
       original conviction; after all, the jury’s verdict, reached
       under the reasonable doubt standard, permitted that
       much punishment. But the judge found it “ ‘repugnant’ ”
       that a statute might impose a new and additional “manda-
       tory five-year” punishment without those traditional
       protections. Were it not for §3583(k)’s mandatory mini-
       mum, the judge added, he “probably would have sentenced
       in the range of two years or less.”
          On appeal to the Tenth Circuit, Mr. Haymond chal-
       lenged both the factual support for his new punishment
       and its constitutionality. On the facts, the court of appeals
       held that the district court’s findings against Mr. Hay-
       mond were clearly erroneous in certain respects. Even so,
       the court concluded, just enough evidence remained to
       sustain a finding that Mr. Haymond had knowingly pos-
       sessed the 13 images at issue, in violation of §3583(k).
       That left the question of the statute’s constitutionality,
       and there the Tenth Circuit concluded that §3583(k) vio-
       lated the Fifth and Sixth Amendments. The court ex-
       plained that a jury had convicted Mr. Haymond beyond a
       reasonable doubt of a crime carrying a prison term of zero
       to 10 years. Yet now Mr. Haymond faced a new potential
       prison term of five years to life. Because this new prison
       term included a new and higher mandatory minimum
       resting only on facts found by a judge by a preponderance
       of the evidence, the court held, the statute violated Mr.
       Haymond’s right to trial by jury.
          By way of remedy, the court held the last two sentences
       of §3583(k), which mandate a 5-year minimum prison
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 9 of 55




                         Cite as: 588 U. S. ____ (2019)             5

                             OpinionofofGthe
                            Opinion          Court
                                         ORSUCH , J.

       term, “unconstitutional and unenforceable.” 869 F. 3d
       1153, 1168 (2017). The court then vacated Mr. Haymond’s
       revocation sentence and remanded the case to the district
       court for resentencing without regard to those provisions.
       In effect, the court of appeals left the district court free to
       issue a new sentence under the preexisting statute govern-
       ing most every other supervised release violation,
       §3583(e). Following the Tenth Circuit’s directions, the
       district court proceeded to resentence Mr. Haymond to
       time served, as he had already been detained by that point
       for approximately 28 months. We granted review to con-
       sider the Tenth Circuit’s constitutional holding. 586 U. S.
       ___ (2018).
                                      II
          Together with the right to vote, those who wrote our
       Constitution considered the right to trial by jury “the
       heart and lungs, the mainspring and the center wheel” of
       our liberties, without which “the body must die; the watch
       must run down; the government must become arbitrary.”
       Letter from Clarendon to W. Pym (Jan. 27, 1766), in 1
       Papers of John Adams 169 (R. Taylor ed. 1977). Just as
       the right to vote sought to preserve the people’s authority
       over their government’s executive and legislative func-
       tions, the right to a jury trial sought to preserve the peo-
       ple’s authority over its judicial functions. J. Adams, Diary
       Entry (Feb. 12, 1771), in 2 Diary and Autobiography of
       John Adams 3 (L. Butterfield ed. 1961); see also 2 J. Story,
       Commentaries on the Constitution §1779, pp. 540–541
       (4th ed. 1873).
          Toward that end, the Framers adopted the Sixth
       Amendment’s promise that “[i]n all criminal prosecutions
       the accused shall enjoy the right to a speedy and public
       trial, by an impartial jury.” In the Fifth Amendment, they
       added that no one may be deprived of liberty without “due
       process of law.” Together, these pillars of the Bill of
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 10 of 55




       6               UNITED STATES v. HAYMOND

                            OpinionofofGthe
                           Opinion          Court
                                        ORSUCH , J.

       Rights ensure that the government must prove to a jury
       every criminal charge beyond a reasonable doubt, an
       ancient rule that has “extend[ed] down centuries.” Ap-
       prendi v. New Jersey, 530 U. S. 466, 477 (2000).
           But when does a “criminal prosecution” arise implicat-
       ing the right to trial by jury beyond a reasonable doubt?
       At the founding, a “prosecution” of an individual simply
       referred to “the manner of [his] formal accusation.” 4 W.
       Blackstone, Commentaries on the Laws of England 298
       (1769) (Blackstone); see also N. Webster, An American
       Dictionary of the English Language (1st ed. 1828) (defin-
       ing “prosecution” as “the process of exhibiting formal
       charges against an offender before a legal tribunal”). And
       the concept of a “crime” was a broad one linked to pun-
       ishment, amounting to those “acts to which the law affixes
       . . . punishment,” or, stated differently, those “element[s]
       in the wrong upon which the punishment is based.” 1 J.
       Bishop, Criminal Procedure §§80, 84, pp. 51–53 (2d ed.
       1872) (Bishop); see also J. Archbold, Pleading and Evi-
       dence in Criminal Cases *106 (5th Am. ed. 1846) (Arch-
       bold) (discussing a crime as including any fact that “an-
       nexes a higher degree of punishment”); Blakely v.
       Washington, 542 U. S. 296, 309 (2004); Apprendi, 530
       U. S., at 481.
           Consistent with these understandings, juries in our
       constitutional order exercise supervisory authority over
       the judicial function by limiting the judge’s power to pun-
       ish. A judge’s authority to issue a sentence derives from,
       and is limited by, the jury’s factual findings of criminal
       conduct. In the early Republic, if an indictment or “accu-
       sation . . . lack[ed] any particular fact which the laws
       ma[d]e essential to the punishment,” it was treated as “no
       accusation” at all. 1 Bishop §87, at 55; see also 2 M. Hale,
       Pleas of the Crown *170 (1736); Archbold *106. And the
       “truth of every accusation” that was brought against a
       person had to “be confirmed by the unanimous suffrage of
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 11 of 55




                        Cite as: 588 U. S. ____ (2019)            7

                            OpinionofofGthe
                           Opinion          Court
                                        ORSUCH , J.

       twelve of his equals and neighbours.” 4 Blackstone 343.
       Because the Constitution’s guarantees cannot mean less
       today than they did the day they were adopted, it remains
       the case today that a jury must find beyond a reasonable
       doubt every fact “ ‘which the law makes essential to [a]
       punishment’ ” that a judge might later seek to impose.
       Blakely, 542 U. S., at 304 (quoting 1 Bishop §87, at 55).
          For much of our history, the application of this rule of
       jury supervision proved pretty straightforward. At com-
       mon law, crimes tended to carry with them specific sanc-
       tions, and “once the facts of the offense were determined
       by the jury, the judge was meant simply to impose the
       prescribed sentence.” Alleyne v. United States, 570 U. S.
       99, 108 (2013) (plurality opinion) (internal quotation
       marks and brackets omitted). Even when judges did enjoy
       discretion to adjust a sentence based on judge-found ag-
       gravating or mitigating facts, they could not “ ‘swell the
       penalty above what the law ha[d] provided for the acts
       charged’ ” and found by the jury. Apprendi, 530 U. S., at
       519 (THOMAS, J., concurring) (quoting 1 Bishop §85, at 54);
       see also 1 J. Bishop, Criminal Law §§933–934(1), p. 690
       (9th ed. 1923) (“[T]he court determines in each case what
       within the limits of the law shall be the punishment”
       (emphasis added)). In time, of course, legislatures adopted
       new laws allowing judges or parole boards to suspend part
       (parole) or all (probation) of a defendant’s prescribed
       prison term and afford him a period of conditional liberty
       as an “act of grace,” subject to revocation. Escoe v. Zerbst,
       295 U. S. 490, 492 (1935); see Anderson v. Corall, 263
       U. S. 193, 196–197 (1923). But here, too, the prison sen-
       tence a judge or parole board could impose for a parole or
       probation violation normally could not exceed the remain-
       ing balance of the term of imprisonment already author-
       ized by the jury’s verdict. So even these developments did
       not usually implicate the historic concerns of the Fifth and
       Sixth Amendments. See Blakely, 542 U. S., at 309; Ap-
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 12 of 55




       8              UNITED STATES v. HAYMOND

                            OpinionofofGthe
                           Opinion          Court
                                        ORSUCH , J.

       prendi, 530 U. S., at 498 (Scalia, J., concurring); 4 Atty.
       Gen.’s Survey of Release Proc. 22 (1939); 2 id., at 333.
          More recent legislative innovations have raised harder
       questions. In Apprendi, for example, a jury convicted the
       defendant of a gun crime that carried a maximum prison
       sentence of 10 years. But then a judge sought to impose a
       longer sentence pursuant to a statute that authorized him
       to do so if he found, by a preponderance of the evidence,
       that the defendant had committed the crime with racial
       bias. Apprendi held this scheme unconstitutional. “[A]ny
       fact that increases the penalty for a crime beyond the
       prescribed statutory maximum,” this Court explained,
       “must be submitted to a jury, and proved beyond a reason-
       able doubt” or admitted by the defendant. 530 U. S., at
       490. Nor may a State evade this traditional restraint on
       the judicial power by simply calling the process of finding
       new facts and imposing a new punishment a judicial
       “sentencing enhancement.” Id., at 495. “[T]he relevant
       inquiry is one not of form, but of effect—does the required
       [judicial] finding expose the defendant to a greater pun-
       ishment than that authorized by the jury’s guilty verdict?”
       Id., at 494.
          While “trial practices ca[n] change in the course of
       centuries and still remain true to the principles that
       emerged from the Framers’ ” design, id., at 483, in the
       years since Apprendi this Court has not hesitated to strike
       down other innovations that fail to respect the jury’s
       supervisory function. See, e.g., Ring v. Arizona, 536 U. S.
       584 (2002) (imposition of death penalty based on judicial
       factfinding); Blakely, 542 U. S., at 303 (mandatory state
       sentencing guidelines); Cunningham v. California, 549
       U. S. 270 (2007) (same); United States v. Booker, 543 U. S.
       220 (2005) (mandatory federal sentencing guidelines);
       Southern Union Co. v. United States, 567 U. S. 343
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 13 of 55




                             Cite as: 588 U. S. ____ (2019)                     9

                                 OpinionofofGthe
                                Opinion          Court
                                             ORSUCH , J.

       (2012) (imposition of criminal fines based on judicial
       factfinding).3
         Still, these decisions left an important gap. In Apprendi,
       this Court recognized that “ ‘[i]t is unconstitutional for a
       legislature to remove from the jury the assessment of facts
       that increase the prescribed range of penalties.’ ” 530
       U. S., at 490. But by definition, a range of punishments
       includes not only a maximum but a minimum. And logi-
       cally it would seem to follow that any facts necessary to
       increase a person’s minimum punishment (the “floor”)
       should be found by the jury no less than facts necessary to
       increase his maximum punishment (the “ceiling”). Before
       Apprendi, however, this Court had held that facts elevat-
       ing the minimum punishment need not be proven to a jury
       beyond a reasonable doubt. McMillan v. Pennsylvania,
       477 U. S. 79 (1986); see also Harris v. United States, 536
       U. S. 545 (2002) (adhering to McMillan).
         Eventually, the Court confronted this anomaly in Al-
       leyne. There, a jury convicted the defendant of a crime
       that ordinarily carried a sentence of five years to life in
       prison. But a separate statutory “sentencing enhance-
       ment” increased the mandatory minimum to seven years if
       the defendant “brandished” the gun. At sentencing, a
       judge found by a preponderance of the evidence that the
       defendant had indeed brandished a gun and imposed the
       mandatory minimum 7-year prison term.
         This Court reversed. Finding no basis in the original
       understanding of the Fifth and Sixth Amendments for
       McMillan and Harris, the Court expressly overruled those

       ——————
         3 The Court has recognized two narrow exceptions to Apprendi’s gen-

       eral rule, neither of which is implicated here: Prosecutors need not
       prove to a jury the fact of a defendant’s prior conviction, Almendarez-
       Torres v. United States, 523 U. S. 224 (1998), or facts that affect whether
       a defendant with multiple sentences serves them concurrently or
       consecutively, Oregon v. Ice, 555 U. S. 160 (2009).
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 14 of 55




       10              UNITED STATES v. HAYMOND

                            OpinionofofGthe
                           Opinion          Court
                                        ORSUCH , J.

       decisions and held that “the principle applied in Apprendi
       applies with equal force to facts increasing the mandatory
       minimum” as it does to facts increasing the statutory
       maximum penalty. Alleyne, 570 U. S., at 112. Nor did it
       matter to Alleyne’s analysis that, even without the manda-
       tory minimum, the trial judge would have been free to
       impose a 7-year sentence because it fell within the statu-
       tory sentencing range authorized by the jury’s findings.
       Both the “floor” and “ceiling” of a sentencing range “define
       the legally prescribed penalty.” Ibid. And under our
       Constitution, when “a finding of fact alters the legally
       prescribed punishment so as to aggravate it” that finding
       must be made by a jury of the defendant’s peers beyond a
       reasonable doubt. Id., at 114. Along the way, the Court
       observed that there can be little doubt that “[e]levating
       the low end of a sentencing range heightens the loss of
       liberty associated with the crime: The defendant’s ex-
       pected punishment has increased as a result of the nar-
       rowed range and the prosecution is empowered, by invok-
       ing the mandatory minimum, to require the judge to
       impose a higher punishment than he might wish.” Id., at
       113 (internal quotation marks omitted).
          By now, the lesson for our case is clear. Based on the
       facts reflected in the jury’s verdict, Mr. Haymond faced a
       lawful prison term of between zero and 10 years under
       §2252(b)(2). But then a judge—acting without a jury and
       based only on a preponderance of the evidence—found that
       Mr. Haymond had engaged in additional conduct in viola-
       tion of the terms of his supervised release. Under
       §3583(k), that judicial factfinding triggered a new pun-
       ishment in the form of a prison term of at least five years
       and up to life. So just like the facts the judge found at the
       defendant’s sentencing hearing in Alleyne, the facts the
       judge found here increased “the legally prescribed range of
       allowable sentences” in violation of the Fifth and Sixth
       Amendments. Id., at 115. In this case, that meant Mr.
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 15 of 55




                            Cite as: 588 U. S. ____ (2019)                   11

                                OpinionofofGthe
                               Opinion          Court
                                            ORSUCH , J.

       Haymond faced a minimum of five years in prison instead
       of as little as none. Nor did the absence of a jury’s finding
       beyond a reasonable doubt only infringe the rights of the
       accused; it also divested the “ ‘people at large’ ”—the men
       and women who make up a jury of a defendant’s peers—of
       their constitutional authority to set the metes and bounds
       of judicially administered criminal punishments. Blakely,
       542 U. S., at 306 (quoting Letter XV by the Federal
       Farmer (Jan. 18, 1788), in 2 The Complete Anti-Federalist
       315, 320 (H. Storing ed. 1981)).4
                                  III
         In reply, the government and the dissent offer many and
       sometimes competing arguments, but we find none
       persuasive.
                                    A
          The government begins by pointing out that Alleyne
       arose in a different procedural posture. There, the trial
       judge applied a “sentencing enhancement” based on his
       own factual findings at the defendant’s initial sentencing
       hearing; meanwhile, Mr. Haymond received his new pun-
       ishment from a judge at a hearing to consider the revoca-
       tion of his term of supervised release. This procedural
       distinction makes all the difference, we are told, because
       the Sixth Amendment’s jury trial promise applies only to
       “criminal prosecutions,” which end with the issuance of a
       sentence and do not extend to “postjudgment sentence-
       administration proceedings.” Brief for United States 24;
       see also post, at 13–17 (ALITO, J., dissenting) (echoing this


       ——————
         4 Because we hold that this mandatory minimum rendered Mr. Hay-

       mond’s sentence unconstitutional in violation of Alleyne v. United
       States, 570 U. S. 99 (2013), we need not address the constitutionality of
       the statute’s effect on his maximum sentence under Apprendi v. New
       Jersey, 530 U. S. 466 (2000).
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 16 of 55




       12              UNITED STATES v. HAYMOND

                            OpinionofofGthe
                           Opinion          Court
                                        ORSUCH , J.

       argument).
          But we have been down this road before. Our prece-
       dents, Apprendi, Blakely, and Alleyne included, have
       repeatedly rejected efforts to dodge the demands of the
       Fifth and Sixth Amendments by the simple expedient of
       relabeling a criminal prosecution a “sentencing enhance-
       ment.” Calling part of a criminal prosecution a “sentence
       modification” imposed at a “postjudgment sentence-
       administration proceeding” can fare no better. As this
       Court has repeatedly explained, any “increase in a defend-
       ant’s authorized punishment contingent on the finding of a
       fact” requires a jury and proof beyond a reasonable doubt
       “no matter” what the government chooses to call the exer-
       cise. Ring, 536 U. S., at 602.
          To be sure, and as the government and dissent empha-
       size, founding-era prosecutions traditionally ended at final
       judgment. But at that time, generally, “questions of guilt
       and punishment both were resolved in a single proceed-
       ing” subject to the Fifth and Sixth Amendment’s demands.
       Douglass, Confronting Death: Sixth Amendment Rights at
       Capital Sentencing, 105 Colum. L. Rev. 1967, 2011 (2005);
       see also supra, at 7. Over time, procedures changed as
       legislatures sometimes bifurcated criminal prosecutions
       into separate trial and penalty phases. But none of these
       developments licensed judges to sentence individuals to
       punishments beyond the legal limits fixed by the facts
       found in the jury’s verdict. See ibid. To the contrary, we
       recognized in Apprendi and Alleyne, a “criminal prosecu-
       tion” continues and the defendant remains an “accused”
       with all the rights provided by the Sixth Amendment,
       until a final sentence is imposed. See Apprendi, 530 U. S.,
       at 481–482.
          Today, we merely acknowledge that an accused’s final
       sentence includes any supervised release sentence he may
       receive. Nor in saying that do we say anything new: This
       Court has already recognized that supervised release
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 17 of 55




                            Cite as: 588 U. S. ____ (2019)                  13

                                OpinionofofGthe
                               Opinion          Court
                                            ORSUCH , J.

       punishments arise from and are “treat[ed] . . . as part of
       the penalty for the initial offense.” Johnson v. United
       States, 529 U. S. 694, 700 (2000). The defendant receives
       a term of supervised release thanks to his initial offense,
       and whether that release is later revoked or sustained, it
       constitutes a part of the final sentence for his crime. As at
       the initial sentencing hearing, that does not mean a jury
       must find every fact in a revocation hearing that may
       affect the judge’s exercise of discretion within the range of
       punishments authorized by the jury’s verdict. But it does
       mean that a jury must find any facts that trigger a new
       mandatory minimum prison term.5
          This logic respects not only our precedents, but the
       original meaning of the jury trial right they seek to pro-
       tect. The Constitution seeks to safeguard the people’s
       control over the business of judicial punishments by en-
       suring that any accusation triggering a new and addi-
       tional punishment is proven to the satisfaction of a jury
       beyond a reasonable doubt. By contrast, the view the gov-
       ernment and dissent espouse would demote the jury from
       its historic role as “circuitbreaker in the State’s machinery
       of justice,” Blakely, 542 U. S., at 306, to “ ‘low-level gate-
       keeping,’ ” Booker, 543 U. S., at 230. If the government
       and dissent were correct, Congress could require anyone
       convicted of even a modest crime to serve a sentence of
       supervised release for the rest of his life. At that


       ——————
         5 The dissent asserts that “a sentence is ‘imposed’ at final judgment,

       not again and again every time a convicted criminal . . . violates a
       condition of his release.” Post, at 17 (opinion of ALITO, J.) (citation
       omitted). But saying it does not make it so. As Johnson recognized,
       when a defendant is penalized for violating the terms of his supervised
       release, what the court is really doing is adjusting the defendant’s
       sentence for his original crime. Even the dissent recognizes that the
       sword of Damocles hangs over a defendant “every time [he] wakes up to
       serve a day of supervised release.” Post, at 17.
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 18 of 55




       14                 UNITED STATES v. HAYMOND

                                OpinionofofGthe
                               Opinion          Court
                                            ORSUCH , J.

       point, a judge could try and convict him of any violation of
       the terms of his release under a preponderance of the
       evidence standard, and then sentence him to pretty much
       anything. At oral argument, the government even con-
       ceded that, under its theory, a defendant on supervised re-
       lease would have no Sixth Amendment right to a jury trial
       when charged with an infraction carrying the death penalty.
       We continue to doubt whether even Apprendi’s fiercest
       critics “would advocate” such an “absurd result.” Blakely,
       542 U. S., at 306.6
                                     B
          Where it previously suggested that Mr. Haymond’s
       supervised release revocation proceeding was entirely
       divorced from his criminal prosecution, the government
       next turns around and suggests that Mr. Haymond’s
       sentence for violating the terms of his supervised release
       was actually fully authorized by the jury’s verdict. See
       also post, at 7–8 (ALITO, J., dissenting) (proposing a simi-
       lar theory). After all, the government observes, on the
       strength of the jury’s findings the judge was entitled to
       impose as punishment a term of supervised release; and,
       in turn, that term of supervised release was from the
       outset always subject to the possibility of judicial revoca-
       tion and §3583(k)’s mandatory prison sentence. Presto:
       Sixth Amendment problem solved.
          But we have been down this road too. In Apprendi and


       ——————
         6 But perhaps we underestimate their fervor. While not openly em-
       bracing that result, the dissent fails to articulate any meaningful
       limiting principle to avoid it. If, as the dissent suggests, a term of
       supervised release is interchangeable with whatever sanction is pre-
       scribed for a violation, why stop at life in prison? The dissent replies
       that we might discover some relevant limitation in the Eighth Amend-
       ment, which does not mention jury trials, but is unwilling to find that
       limitation in the Sixth Amendment, which does. Post, at 8, n. 4.
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 19 of 55




                         Cite as: 588 U. S. ____ (2019)            15

                             OpinionofofGthe
                            Opinion          Court
                                         ORSUCH , J.

       Alleyne, the jury’s verdict triggered a statute that author-
       ized a judge at sentencing to increase the defendant’s term
       of imprisonment based on judge-found facts. This Court
       had no difficulty rejecting that scheme as an impermissi-
       ble evasion of the historic rule that a jury must find all of
       the facts necessary to authorize a judicial punishment.
       See Alleyne, 570 U. S., at 117; Apprendi, 530 U. S., at 483.
       And what was true there can be no less true here: A man-
       datory minimum 5-year sentence that comes into play only
       as a result of additional judicial factual findings by a
       preponderance of the evidence cannot stand. This Court’s
       observation that “postrevocation sanctions” are “treat[ed]
       . . . as part of the penalty for the initial offense,” Johnson,
       529 U. S., at 700, only highlights the constitutional infir-
       mity of §3583(k): Treating Mr. Haymond’s 5-year manda-
       tory minimum prison term as part of his sentence for his
       original offense makes clear that it mirrors the unconsti-
       tutional sentencing enhancement in Alleyne. See supra, at
       12–13.
           Notice, too, that following the government down this
       road would lead to the same destination as the last: If the
       government were right, a jury’s conviction on one crime
       would (again) permit perpetual supervised release and
       allow the government to evade the need for another jury
       trial on any other offense the defendant might commit, no
       matter how grave the punishment. And if there’s any
       doubt about the incentives such a rule would create, con-
       sider this case. Instead of seeking a revocation of super-
       vised release, the government could have chosen to prose-
       cute Mr. Haymond under a statute mandating a term of
       imprisonment of 10 to 20 years for repeat child-
       pornography offenders. 18 U. S. C. §2252(b)(2). But why
       bother with an old-fashioned jury trial for a new crime
       when a quick-and-easy “supervised release revocation
       hearing” before a judge carries a penalty of five years to
       life? This displacement of the jury’s traditional supervi-
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 20 of 55




       16              UNITED STATES v. HAYMOND

                            OpinionofofGthe
                           Opinion          Court
                                        ORSUCH , J.

       sory role, under cover of a welter of new labels, exemplifies
       the “Framers’ fears that the jury right could be lost not
       only by gross denial, but by erosion.” Apprendi, 530 U. S.,
       at 483 (internal quotation marks omitted).
                                      C
          Pivoting once more, the government and the dissent
       seem to accept for argument’s sake that “postjudgment
       sentence-administration proceedings” can implicate the
       Fifth and Sixth Amendments. See post, at 6–11. But,
       they contend, §3583(k)’s supervised release revocation
       procedures are practically identical to historic parole and
       probation revocation procedures. See, e.g., Gagnon v.
       Scarpelli, 411 U. S. 778 (1973); Morrissey v. Brewer, 408
       U. S. 471 (1972). And, because those other procedures have
       usually been understood to comport with the Fifth and
       Sixth Amendments, they submit, §3583(k)’s procedures
       must do so as well.
          But this argument, too, rests on a faulty premise, over-
       looking a critical difference between §3583(k) and tradi-
       tional parole and probation practices. Before the Sentenc-
       ing Reform Act of 1984, a federal criminal defendant could
       serve as little as a third of his assigned prison term before
       becoming eligible for release on parole. See 18 U. S. C.
       §4205(a) (1982 ed.). Or he might avoid prison altogether
       in favor of probation. See §3561 (1982 ed.). If the defend-
       ant violated the terms of his parole or probation, a judge
       could send him to prison. But either way and as we’ve
       seen, a judge generally could sentence the defendant to
       serve only the remaining prison term authorized by stat-
       ute for his original crime of conviction. See supra, at 7;
       Morrissey, 408 U. S., at 477 (“The essence of parole is
       release from prison, before the completion of sentence”
       (emphasis added)). Thus, a judge could not imprison a
       defendant for any longer than the jury’s factual findings
       allowed—a result entirely harmonious with the Fifth and
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 21 of 55




                        Cite as: 588 U. S. ____ (2019)           17

                            OpinionofofGthe
                           Opinion          Court
                                        ORSUCH , J.

       Sixth Amendments. See Apprendi, 530 U. S., at 498 (Scalia,
       J., concurring); Blakely, 542 U. S., at 309.
          All that changed beginning in 1984. That year, Con-
       gress overhauled federal sentencing procedures to make
       prison terms more determinate and abolish the practice of
       parole. Now, when a defendant is sentenced to prison he
       generally must serve the great bulk of his assigned term.
       In parole’s place, Congress established the system of
       supervised release. But “[u]nlike parole,” supervised
       release wasn’t introduced to replace a portion of the de-
       fendant’s prison term, only to encourage rehabilitation
       after the completion of his prison term. United States
       Sentencing Commission, Guidelines Manual ch. 7, pt.
       A(2)(b) (Nov. 2012); see Doherty, Indeterminate Sentenc-
       ing Returns: The Invention of Supervised Release, 88
       N. Y. U. L. Rev. 958, 1024 (2013).
          In this case, that structural difference bears constitu-
       tional consequences. Where parole and probation viola-
       tions generally exposed a defendant only to the remaining
       prison term authorized for his crime of conviction, as
       found by a unanimous jury under the reasonable doubt
       standard, supervised release violations subject to §3583(k)
       can, at least as applied in cases like ours, expose a defend-
       ant to an additional mandatory minimum prison term well
       beyond that authorized by the jury’s verdict—all based on
       facts found by a judge by a mere preponderance of the
       evidence. In fact, §3583(k) differs in this critical respect
       not only from parole and probation; it also represents a
       break from the supervised release practices that Congress
       authorized in §3583(e)(3) and that govern most federal
       criminal proceedings today. Unlike all those procedures,
       §3583(k) alone requires a substantial increase in the
       minimum sentence to which a defendant may be exposed
       based only on judge-found facts under a preponderance
       standard. And, as we explained in Alleyne and reaffirm
       today, that offends the Fifth and Sixth Amendments’
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 22 of 55




       18                 UNITED STATES v. HAYMOND

                                OpinionofofGthe
                               Opinion          Court
                                            ORSUCH , J.

       ancient protections.7
                                     D
         The dissent suggests an analogy between revocation
       under §3583(k) and prison disciplinary procedures that do
       not normally require the involvement of a jury. Post, at
       19–20. But the analogy is a strained one: While the Sixth
       Amendment surely does not require a jury to find every
       fact that the government relies on to adjust the terms of a
       prisoner’s confinement (say, by reducing some of his privi-
       leges as a sanction for violating the prison rules), that
       does not mean the government can send a free man back
       to prison for years based on judge-found facts.
         Again, practice in the early Republic confirms this. At
       that time, a term of imprisonment may have been under-
       stood as encompassing a degree of summary discipline for
       alleged infractions of prison regulations without the in-
       volvement of a jury. See F. Gray, Prison Discipline in
       America 22–23, 48–49 (1848). But that does not mean any
       sanction, no matter how serious, would have been consid-
       ered part and parcel of the original punishment. On the
       contrary, the few courts that grappled with this issue
       seem to have recognized that “infamous” punishments,
       such as a substantial additional term in prison, might
       implicate the right to trial by jury. See, e.g., Gross v. Rice,
       71 Me. 241, 246–252 (1880); In re Edwards, 43 N. J. L.
       555, 557–558 (1881).
         What’s more, a tradition of summary process in prison,


       ——————
         7 Just as we have no occasion to decide whether §3583(k) implicates

       Apprendi by raising the ceiling of permissible punishments beyond
       those authorized by the jury’s verdict, see n. 4, supra, we do not pass
       judgment one way or the other on §3583(e)’s consistency with Apprendi.
       Nor do we express a view on the mandatory revocation provision for
       certain drug and gun violations in §3583(g), which requires courts to
       impose “a term of imprisonment” of unspecified length.
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 23 of 55




                            Cite as: 588 U. S. ____ (2019)                   19

                                OpinionofofGthe
                               Opinion          Court
                                            ORSUCH , J.

       where administrators face the “formidable task” of control-
       ling a large group of potentially unruly prisoners, does not
       necessarily support the use of such summary process
       outside the prison walls. O’Lone v. Estate of Shabazz, 482
       U. S. 342, 353 (1987); cf. Morrissey, 408 U. S., at 482. We
       have long held that prison regulations that impinge on the
       constitutional rights inmates would enjoy outside of prison
       must be “reasonably related to legitimate penological
       interests” in managing the prison. Turner v. Safley, 482
       U. S. 78, 89 (1987). That approach, we have said, ensures
       that corrections officials can “ ‘anticipate security prob-
       lems’ ” and address “ ‘the intractable problems of prison
       administration.’ ” O’Lone, 482 U. S., at 349; see also Dahne
       v. Richey, 587 U. S. ___, ___ (2019) (ALITO, J., dissent-
       ing from denial of certiorari) (slip op., at 2) (“To maintain
       order, prison authorities may insist on compliance with
       rules that would not be permitted in the outside world”).
       Whether or not the Turner test applies to prisoners’ jury
       trial rights, we certainly have never extended it to the jury
       rights of persons out in the world who retain the core
       attributes of liberty. Cf. Griffin v. Wisconsin, 483 U. S.
       868, 874, n. 2 (1987) (reserving question whether Turner
       applies to probation). Even the government has not asked
       us to do so today.8
                                     E
         Finally, much of the dissent is consumed by what it calls
       the “potentially revolutionary” consequences of our opin-
       ion. Post, at 1; see also post, at 15, 25 (calling our opinion

       ——————
          8 Contrary to the dissent’s characterization, we do not suggest that

       any prison discipline that is “too harsh” triggers the right to a jury
       trial. Post, at 20, n. 9 (emphasis deleted). Instead, we distinguish
       between altering a prisoner’s conditions of confinement, which gener-
       ally does not require a jury trial, and sentencing a free man to substan-
       tial additional time in prison, which generally does.
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 24 of 55




       20              UNITED STATES v. HAYMOND

                            OpinionofofGthe
                           Opinion          Court
                                        ORSUCH , J.

       “inexcusable,” “unpardonabl[e],” and “dangerous”); post, at
       4 (our opinion threatens to bring “the whole concept of
       supervised release . . . crashing down”); post, at 9 (under
       our opinion, “the whole system of supervised release would
       be like a 40–ton truck speeding down a steep mountain
       road with no brakes”). But what agitates the dissent so
       much is an issue not presented here: whether all super-
       vised release proceedings comport with Apprendi. As we
       have emphasized, our decision is limited to §3583(k)—an
       unusual provision enacted little more than a decade ago—
       and the Alleyne problem raised by its 5-year mandatory
       minimum term of imprisonment. See n. 7, supra. Section
       §3583(e), which governs supervised release revocation
       proceedings generally, does not contain any similar man-
       datory minimum triggered by judge-found facts.
          Besides, even if our opinion could be read to cast doubts
       on §3583(e) and its consistency with Apprendi, the practi-
       cal consequences of a holding to that effect would not come
       close to fulfilling the dissent’s apocalyptic prophecy. In
       most cases (including this one), combining a defendant’s
       initial and post-revocation sentences issued under
       §3583(e) will not yield a term of imprisonment that ex-
       ceeds the statutory maximum term of imprisonment the
       jury has authorized for the original crime of conviction.
       That’s because “courts rarely sentence defendants to the
       statutory maxima,” United States v. Caso, 723 F. 3d 215,
       224–225 (CADC 2013) (citing Sentencing Commission
       data indicating that only about 1% of defendants receive
       the maximum), and revocation penalties under §3583(e)(3)
       are only a small fraction of those available under §3583(k).
       So even if §3583(e)(3) turns out to raise Sixth Amendment
       issues in a small set of cases, it hardly follows that “as a
       practical matter supervised-release revocation proceedings
       cannot be held” or that “the whole idea of supervised
       release must fall.” Post, at 4–5. Indeed, the vast majority
       of supervised release revocation proceedings under subsec-
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 25 of 55




                            Cite as: 588 U. S. ____ (2019)                    21

                                 OpinionofofGthe
                                Opinion          Court
                                             ORSUCH , J.

       tion (e)(3) would likely be unaffected.
          In the end, the dissent is left only to echo an age-old
       criticism: Jury trials are inconvenient for the government.
       Yet like much else in our Constitution, the jury system
       isn’t designed to promote efficiency but to protect liberty.
       In what now seems a prescient passage, Blackstone
       warned that the true threat to trial by jury would come
       less from “open attacks,” which “none will be so hardy as
       to make,” as from subtle “machinations, which may sap
       and undermine i[t] by introducing new and arbitrary
       methods.” 4 Blackstone 343. This Court has repeatedly
       sought to guard the historic role of the jury against such
       incursions. For “however convenient these may appear at
       first, (as doubtless all arbitrary powers, well executed, are
       the most convenient) yet let it be again remembered, that
       delays, and little inconveniences in the forms of justice,
       are the price that all free nations must pay for their lib-
       erty in more substantial matters.” Id., at 344.9
       ——————
         9 JUSTICE BREYER agrees that a jury was required here for three rea-

       sons “considered in combination.” Post, at 2 (opinion concurring in
       judgment). Two of the reasons seem to amount to the same thing—a
       worry that §3583(k) imposes a new mandatory minimum sentence
       without a jury. And for the reasons we’ve already given, we can agree
       that this is indeed a problem under Alleyne. But JUSTICE BREYER’s
       remaining reason is another story. He stresses that §3583(k)’s manda-
       tory minimum applies only to a “discrete set of federal criminal of-
       fenses.” Post, at 2. But why should that matter? Whether the Sixth
       Amendment is violated in “discrete” instances or vast numbers, our
       duty to enforce the Constitution remains the same.           Besides, any
       attempt to draw lines based on when an erosion of the jury trial right
       goes “too far” would prove inherently subjective and depend on judges’
       intuitions about the proper role of the juries that are supposed to
       supervise them. As we have previously explained, “[w]hether the Sixth
       Amendment incorporates [such a] manipulable standard rather than
       Apprendi’s bright-line rule depends on the plausibility of the claim that
       the Framers would have left definition of the scope of jury power up to
       judges’ intuitive sense of how far is too far.” Blakely v. Washington, 542
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 26 of 55




       22                 UNITED STATES v. HAYMOND

                                OpinionofofGthe
                               Opinion          Court
                                            ORSUCH , J.

                                     IV
         Having concluded that the application of §3583(k)’s
       mandatory minimum in this case violated Mr. Haymond’s
       right to trial by jury, we face the question of remedy.
       Recall that the Tenth Circuit declared the last two sen-
       tences of §3583(k) “unconstitutional and unenforceable.”
       Those two sentences provide in relevant part that “[i]f a
       defendant required to register under [SORNA]” commits
       certain specified offenses, “the court shall revoke the term
       of supervised release and require the defendant to serve a
       term of imprisonment [of] not . . . less than 5 years.”
         Before us, the government suggests that the Tenth
       Circuit erred in declaring those two sentences “unenforce-
       able.” That remedy, the government says, sweeps too
       broadly. In the government’s view, any constitutional
       infirmity can be cured simply by requiring juries acting
       under the reasonable doubt standard, rather than judges
       proceeding under the preponderance of the evidence
       standard, to find the facts necessary to trigger §3583(k)’s
       mandatory minimum. This remedy would be consistent
       with the statute’s terms, the government assures us,
       because “the court” authorized to revoke a term of super-
       vised release in §3583(k) can and should be construed as
       embracing not only judges but also juries. And, the gov-
       ernment insists, that means we should direct the court of
       appeals to send this case back to the district court so a
       jury may be empaneled to decide whether Mr. Haymond
       violated §3583(k). Unsurprisingly, Mr. Haymond contests
       all of this vigorously.


       ——————
       U. S. 296, 308 (2004). And we continue to think that claim is “not
       plausible at all, because the very reason the Framers put a jury-trial
       guarantee in the Constitution” was to ensure the jury trial right would
       limit the power of judges and not be ground down to nothing through a
       balancing of interests by judges themselves. Ibid.
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 27 of 55




                        Cite as: 588 U. S. ____ (2019)                 23

                            OpinionofofGthe
                           Opinion          Court
                                        ORSUCH , J.

          We decline to tangle with the parties’ competing reme-
       dial arguments today. The Tenth Circuit did not address
       these arguments; it appears the government did not even
       discuss the possibility of empaneling a jury in its brief to
       that court; and this Court normally proceeds as a “court of
       review, not of first view,” Cutter v. Wilkinson, 544 U. S.
       709, 718, n. 7 (2005). Given all this, we believe the wiser
       course lies in returning the case to the court of appeals for
       it to have the opportunity to address the government’s
       remedial argument in the first instance, including any
       question concerning whether that argument was ade-
       quately preserved in this case.
                                    *
         The judgment of the court of appeals is vacated, and the
       case is remanded for further proceedings.

                                                         It is so ordered.
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 28 of 55




                        Cite as: 588 U. S. ____ (2019)            1

                      BREYER, J., concurring in judgment

        SUPREME COURT OF THE UNITED STATES
                                 _________________

                                No. 17–1672
                                 _________________


              UNITED STATES, PETITIONER v. ANDRE
                       RALPH HAYMOND
        ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
                   APPEALS FOR THE TENTH CIRCUIT
                               [June 26, 2019]

         JUSTICE BREYER, concurring in the judgment.
         I agree with much of the dissent, in particular that the
       role of the judge in a supervised-release proceeding is
       consistent with traditional parole. See post, at 9–10 (opin-
       ion of ALITO, J.). As 18 U. S. C. §3583 makes clear, Con-
       gress did not intend the system of supervised release to
       differ from parole in this respect. And in light of the
       potentially destabilizing consequences, I would not trans-
       plant the Apprendi line of cases to the supervised-release
       context. See post, at 4–5; cf. Alleyne v. United States, 570
       U. S. 99, 122 (2013) (BREYER, J., concurring in part and
       concurring in judgment); United States v. Booker, 543
       U. S. 220, 327 (2005) (BREYER, J., dissenting in part);
       Blakely v. Washington, 542 U. S. 296, 329–330 (2004)
       (BREYER, J., dissenting); Harris v. United States, 536 U. S.
       545, 569–570 (2002) (BREYER, J., concurring in part and
       concurring in judgment); Apprendi v. New Jersey, 530
       U. S. 466, 555 (2000) (BREYER, J., dissenting).
         Nevertheless, I agree with the plurality that this specific
       provision of the supervised-release statute, §3583(k), is
       unconstitutional. Revocation of supervised release is
       typically understood as “part of the penalty for the initial
       offense.” Johnson v. United States, 529 U. S. 694, 700
       (2000). The consequences that flow from violation of the
       conditions of supervised release are first and foremost
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 29 of 55




       2               UNITED STATES v. HAYMOND

                      BREYER, J., concurring in judgment

       considered sanctions for the defendant’s “breach of
       trust”—his “failure to follow the court-imposed conditions”
       that followed his initial conviction—not “for the particular
       conduct triggering the revocation as if that conduct were
       being sentenced as new federal criminal conduct.” United
       States Sentencing Commission, Guidelines Manual ch. 7,
       pt. A, intro. 3(b) (Nov. 2018); see post, at 12–13. Con-
       sistent with that view, the consequences for violation of
       conditions of supervised release under §3583(e), which
       governs most revocations, are limited by the severity of
       the original crime of conviction, not the conduct that re-
       sults in revocation. See §3583(e)(3) (specifying that a
       defendant may as a consequence of revocation serve no
       “more than 5 years in prison if the offense that resulted in
       the term of supervised release is a class A felony, [no]
       more than 3 years in prison if . . . a class B felony,” and
       so on).
         Section 3583(k) is difficult to reconcile with this under-
       standing of supervised release. In particular, three as-
       pects of this provision, considered in combination, lead me
       to think it is less like ordinary revocation and more like
       punishment for a new offense, to which the jury right
       would typically attach. First, §3583(k) applies only when
       a defendant commits a discrete set of federal criminal
       offenses specified in the statute. Second, §3583(k) takes
       away the judge’s discretion to decide whether violation of a
       condition of supervised release should result in imprison-
       ment and for how long. Third, §3583(k) limits the judge’s
       discretion in a particular manner: by imposing a manda-
       tory minimum term of imprisonment of “not less than 5
       years” upon a judge’s finding that a defendant has “com-
       mit[ted] any” listed “criminal offense.”
         Taken together, these features of §3583(k) more closely
       resemble the punishment of new criminal offenses, but
       without granting a defendant the rights, including the
       jury right, that attend a new criminal prosecution. And in
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 30 of 55




                       Cite as: 588 U. S. ____ (2019)          3

                     BREYER, J., concurring in judgment

       an ordinary criminal prosecution, a jury must find facts
       that trigger a mandatory minimum prison term. Alleyne,
       570 U. S., at 103.
          Accordingly, I would hold that §3583(k) is unconstitu-
       tional and remand for the Court of Appeals to address the
       question of remedy. Because this is the course adopted by
       the plurality, I concur in the judgment.
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 31 of 55




                        Cite as: 588 U. S. ____ (2019)           1

                            ALITO, J., dissenting

        SUPREME COURT OF THE UNITED STATES
                                _________________

                                No. 17–1672
                                _________________


              UNITED STATES, PETITIONER v. ANDRE
                       RALPH HAYMOND
        ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
                   APPEALS FOR THE TENTH CIRCUIT
                               [June 26, 2019]

         JUSTICE ALITO, with whom THE CHIEF JUSTICE, JUSTICE
       THOMAS, and JUSTICE KAVANAUGH join, dissenting.
         I do not think that there is a constitutional basis for
       today’s holding, which is set out in JUSTICE BREYER’s
       opinion, but it is narrow and has saved our jurisprudence
       from the consequences of the plurality opinion, which is
       not based on the original meaning of the Sixth Amend-
       ment, is irreconcilable with precedent, and sports rhetoric
       with potentially revolutionary implications. The plurality
       opinion appears to have been carefully crafted for the
       purpose of laying the groundwork for later decisions of
       much broader scope.
                                    I
                                   A
          What do I mean by this? Many passages in the opinion
       suggest that the entire system of supervised release,
       which has been an integral part of the federal criminal
       justice system for the past 35 years, is fundamentally
       flawed in ways that cannot be fixed. Under the Sentenc-
       ing Reform Act of 1984 (SRA), whenever a federal court
       sentences a criminal defendant to a term of imprisonment,
       the court may include in the sentence a term of supervised
       release, and under some circumstances supervised release
       is mandatory. 18 U. S. C. §3583. When a court imposes a
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 32 of 55




       2                UNITED STATES v. HAYMOND

                              ALITO, J., dissenting

       term of supervised release, the order must specify the
       conditions with which the defendant is required to comply,
       §3583(d), and a judge may revoke supervised release and
       send a defendant back to prison if the judge finds by a
       preponderance of the evidence that the defendant violated
       one of those conditions, §3583(e)(3).
          Many statements and passages in the plurality opinion
       strongly suggest that the Sixth Amendment right to a jury
       trial applies to any supervised-release revocation proceed-
       ing. Take the opinion’s opening line: “Only a jury, acting
       on proof beyond a reasonable doubt, may take a person’s
       liberty.” Ante, at 1. In a supervised-release revocation
       proceeding, a judge, based on the preponderance of the
       evidence, may make a finding that “take[s] a person’s
       liberty,” ibid., in the sense that the defendant is sent back
       to prison. Later, after noting that the Sixth Amendment
       applies to a “criminal prosecution,” the plurality gives that
       term a broad definition that appears to encompass any
       supervised-release revocation proceeding. The plurality
       defines a “crime” as any “ ‘ac[t] to which the law affixes . . .
       punishment,’ ” and says that a “prosecution” is “ ‘the pro-
       cess of exhibiting formal charges against an offender
       before a legal tribunal.’ ” Ante, at 6. These definitions
       explain what the terms in question mean in general use,
       but they were not formulated for the purpose of specifying
       what “criminal prosecution” means in the specific context
       of the Sixth Amendment. The plurality, however, uses
       them for precisely that purpose, and in so doing boldly
       suggests that every supervised-release revocation proceed-
       ing is a criminal prosecution. See ante, at 12 (“[A] ‘crimi-
       nal prosecution’ continues and the defendant remains an
       ‘accused’ with all the rights provided by the Sixth
       Amendment, until a final sentence is imposed. . . . [A]n
       accused’s final sentence includes any supervised release
       sentence he may receive”).
          Later statements are even more explicit. Quoting
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 33 of 55




                        Cite as: 588 U. S. ____ (2019)            3

                            ALITO, J., dissenting

       Blakely v. Washington, 542 U. S. 296, 304 (2004), out of
       context, the plurality states that “a jury must find beyond
       a reasonable doubt every fact which the law makes essen-
       tial to a punishment that a judge might later seek to
       impose.” Ante, at 7 (internal quotation marks and altera-
       tion omitted). If sending a defendant found to have vio-
       lated supervised release back to prison is “punishment,” then
       the thrust of the plurality’s statement is that any factual
       finding needed to bring that about must be made by a
       jury, not by a judge, as is currently done.
          Also telling is the plurality’s response to the Govern-
       ment’s argument that Apprendi v. New Jersey, 530 U. S.
       466 (2000), Blakely, and Alleyne v. United States, 570 U. S.
       99 (2013), apply only to a defendant’s sentencing proceed-
       ing and not to a supervised-release revocation proceeding,
       which the Government describes as a “postjudgment
       sentence-administration proceedin[g].” Brief for United
       States 24. Rejecting this argument, the plurality huffs
       that “the demands of the Fifth and Sixth Amendments”
       cannot be “dodge[d]” “by the simple expedient of relabeling
       a criminal prosecution a . . . ‘sentence modification’ im-
       posed at a ‘postjudgment sentence administration proceed-
       ing.’ ” Ante, at 12. The meaning of this statement is un-
       mistakable and cannot have been inadvertent: A
       supervised-release revocation proceeding is a criminal
       prosecution and is therefore governed by the Sixth
       Amendment (and the Fifth Amendment to boot). And
       there is more. See ante, at 13 (“any accusation triggering
       a new and additional punishment [must be] proven to the
       satisfaction of a jury beyond a reasonable doubt”); ante, at
       15 (“a jury must find all of the facts necessary to authorize
       a judicial punishment”).
          Finally, while the plurality appears to say that the Sixth
       Amendment does not apply to parole revocation proceed-
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 34 of 55




       4                  UNITED STATES v. HAYMOND

                                 ALITO, J., dissenting

       ings, see ante, at 16–17,1 the plurality characterizes su-
       pervised release as “critical[ly] differen[t],” ante, at 16.
       This is so, the plurality explains, because parole relieved a
       prisoner from serving part of the prison sentence originally
       imposed, whereas a term of supervised release is added
       to the term of imprisonment specified by the sentencing
       judge. As I will explain, this difference is purely formal
       and should have no constitutional consequences. But for
       now the important point is the plain implication of what
       the plurality says: Parole was constitutional, but super-
       vised release . . . well, that is an entirely different animal.
         The intimation in all these statements is clear enough:
       All supervised-release revocation proceedings must be
       conducted in compliance with the Sixth Amendment—
       which means that the defendant is entitled to a jury trial,
       which means that as a practical matter supervised-release
       revocation proceedings cannot be held. In 2018, federal
       district courts completed 1809 criminal jury trials. Ad-
       min. Office of U. S. Courts, Judicial Business of the United
       States Courts (2018) (Table T–1). During that same year,
       they adjudicated 16,946 revocations of supervised release,
       ibid. (Table E–7A), and there is simply no way that the
       federal courts could empanel enough juries to adjudicate
       all those proceedings, let alone try all those proceedings in
       accordance with the Sixth Amendment’s Confrontation
       Clause. So, if every supervised-release revocation pro-
       ceeding is a criminal prosecution, as the plurality sug-
       gests, the whole concept of supervised release will come
       crashing down.2
       ——————
         1 But even on this point, the plurality hedges, saying that “historic

       parole and probation revocation procedures . . . have usually been
       understood to comport with the Fifth and Sixth Amendments.” Ante, at
       16 (emphasis added).
         2 The plurality casts this argument as “echo[ing] an age-old criticism:

       Jury trials are inconvenient for the government.” Ante, at 21. Not at
       all. My only point is to say that if a questionable interpretation of the
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 35 of 55




                            Cite as: 588 U. S. ____ (2019)                   5

                                ALITO, J., dissenting

         Where the plurality is headed is demonstrated—
       ironically—by its insistence that it is not going all the
       way—for now. The plurality writes: “[O]ur opinion,” ante,
       at 19, 20, does “not pass judgment one way or the other on
       §3583(e)’s consistency with Apprendi,” ante, at 18, n. 7.
       Section 3583(e) sets out the procedure to be followed in all
       supervised-release revocation proceedings, so if that provi-
       sion is not consistent with Apprendi, the whole idea of
       supervised release must fall. The strategy of the plurality
       opinion is only thinly veiled. It provides the framework to
       be used in ending supervised release. It provides no clear
       ground for limiting the rationale of the opinion so that it
       does not lead to that result. And then it says: We are not
       doing that today.
                                     B
         Is it possible to read the plurality opinion more nar-
       rowly? Can it be understood to condemn only one narrow
       statutory provision, namely, §3583(k), which required the
       judge to send respondent Haymond back to prison for at
       least five years once the judge found that he had violated a
       condition of his supervised release by again possessing
       child pornography? On this reading, the only Sixth
       Amendment defect would be the mandatory minimum
       period of additional confinement that the statute imposes.
       There would be no problem if the judge had been free to
       choose the term, if any, of additional confinement. Does
       the plurality mean to go no further than this?
         There are passages in the opinion that hint at this
       narrower interpretation. The plurality analogizes the
       mandatory minimum term of additional confinement
       required by §3583(k) to the mandatory minimum term of
       initial imprisonment found to violate the Sixth Amend-
       ——————
       Sixth Amendment, see infra, at 11–25, would potentially lead to absurd
       results, that is an additional reason to suspect that something has gone
       awry.
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 36 of 55




       6               UNITED STATES v. HAYMOND

                             ALITO, J., dissenting

       ment in Alleyne, see ante, at 9–11. But the previously
       quoted statements pointing to a broader understanding
       remain, and the plurality does nothing to disavow that
       reading. To the contrary, the plurality doubles down,
       assuring us that this broader understanding would not be
       too disruptive. See ante, at 20–21.
          A narrower interpretation of the plurality opinion is also
       contradicted by another important statement in the opin-
       ion. The plurality says that the maximum “lawful prison
       term” “reflected in the jury’s verdict” in respondent’s case
       was “10 years.” Ante, at 10. This statement is full of
       meaning because if 10 years is the maximum amount of
       time that respondent could lawfully be required to spend
       in prison on the basis of the jury’s verdict, there is a
       serious constitutional defect in the very design of the
       supervised-release system. That is so because the concept
       of supervised release is based on a fundamentally differ-
       ent conception of the maximum term of confinement
       authorized by a guilty verdict.
          To understand this, it is important to understand the
       relationship between the system of supervised release and
       the old federal parole system it replaced. By abolishing
       parole and substituting supervised release, the SRA
       sought to retain the chief benefit of parole, i.e., providing a
       transition period of monitoring to ensure that a prisoner
       who leaves prison has been sufficiently reformed so that
       he is able to lead a law-abiding life. At the same time, the
       SRA aimed to promote truth in sentencing and thus to
       eliminate a much-derided feature of the old parole system.
       See United States Sentencing Commission, Guidelines
       Manual ch. 1, pt. A (Nov. 2018) (USSG). Under the parole
       system, a defendant who was convicted of a serious crime
       and given what seemed to be a stiff sentence could be and
       not infrequently was set free after serving only a fraction
       of the sentence originally pronounced. A prisoner was
       generally eligible for parole after serving only one-third of
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 37 of 55




                              Cite as: 588 U. S. ____ (2019)             7

                                   ALITO, J., dissenting

       his sentence, and a sentence of life was treated as a sen-
       tence of 30 years.3 Therefore, a defendant sentenced to
       imprisonment for life could be out on the streets after only
       10 years.
         The SRA changed this, and now a defendant must serve
       the full term of imprisonment imposed at sentencing
       minus only a small deduction for good behavior in prison.
       USSG ch. 1, pt. A.1(3); 18 U. S. C. §3624(b); Barber v.
       Thomas, 560 U. S. 474, 481–482 (2010). But to provide
       the same sort of transition period as was furnished under
       parole, a sentencing court may, and in some cases must,
       add a period of supervised release. See §3583. The re-
       placement of parole with supervised release changed the
       form of federal sentences but not their substance. Here is
       an example: A pre-SRA sentence of nine years’ imprison-
       ment meant three years of certain confinement and six
       years of possible confinement depending on the defend-
       ant’s conduct in the outside world after release from prison.
       At least for present purposes, such a sentence is the sub-
       stantive equivalent of a post-SRA sentence of three years’
       imprisonment followed by six years of supervised release.
       In both situations, the period of certain confinement (three
       years) and the maximum term of possible confinement
       (nine years) are the same. If anything, the defendant in
       the post-SRA case is treated more favorably because he is
       guaranteed release from prison after three years; his
       release at that point is not dependent on a decision by a
       parole board.
         As this example shows, the concept of supervised release
       rests on the idea that a defendant sentenced to x years of
       imprisonment followed by y years of supervised release is
       really sentenced to a maximum punishment of x + y years
       of confinement, with the proviso that any time beyond x
       years will be excused if the defendant abides by the terms
       ——————
         3 See   O’Hara, Parole, 79 Geo. L. J. 1162, 1164–1165 (1991).
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 38 of 55




       8                  UNITED STATES v. HAYMOND

                                 ALITO, J., dissenting

       of supervised release. And on this understanding, the
       maximum term reflected in the jury’s verdict in respond-
       ent’s case was not 10 years, as the plurality claims, but 10
       years plus the maximum period of supervised release that
       the statute authorized.4
          None of this matters in respondent’s case because the
       sum of his original sentence (38 months) and the additional
       time imposed for violating supervised release (60 months)
       is less than 120 months, but adoption of the rule toward
       which the plurality opinion seems to point would make a
       big difference in many cases. Under that rule, a term of
       supervised release could never be ordered for a defendant
       who is sentenced to the statutory maximum term of im-
       prisonment, and only a short period of supervised release
       could be ordered for a defendant sentenced to a term of
       imprisonment that is close to the statutory maximum.
       Moreover, in many cases, a judge, before beginning a
       supervised-release revocation proceeding, would have to
       anticipate the period of additional confinement that the
       judge would find appropriate if a particular violation or
       set of violations was shown. For example, suppose that
       the statutory maximum term of certain confinement au-

       ——————
           4 In
              respondent’s case that was life. See §3583(k). Anything ap-
       proaching that maximum would have been very harsh, but the judge in
       respondent’s case did not impose such a term, and there are statutory
       restraints on the imposition of excessive additional terms. In determin-
       ing the additional period to be ordered as a result of a supervised-
       release violation, a judge is required to take into account almost all of
       the factors that must be considered at sentencing. See §3583(e). The
       Sentencing Guidelines provide recommended terms for particular
       violations. See USSG ch. 1, pt. B; id., ch. 7. And the additional terms
       imposed in such cases are subject to review on appeal. See, e.g., United
       States v. Wheeler, 814 F. 3d 856 (CA7 2016); United States v. Cordova,
       461 F. 3d 1184 (CA10 2006). If the Constitution restricts the length of
       additional imprisonment that may be imposed based on a violation of
       supervised release, the relevant provision is the Eighth Amendment,
       not the Sixth. Cf. Lewis v. United States, 518 U. S. 322 (1996).
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 39 of 55




                        Cite as: 588 U. S. ____ (2019)            9

                            ALITO, J., dissenting

       thorized by the offense of conviction is 10 years and that a
       prisoner is sentenced to and serves eight years. Suppose
       that the term of supervised release imposed at the time of
       sentencing is five years. Before starting a supervised-
       release revocation proceeding in this hypothetical case, the
       judge would have to decide whether to rule out the possi-
       bility of sending the defendant back to prison for more
       than two years. Unless the judge was willing to do this—
       without knowing all the facts—the judge would have to
       convene a jury. It would be strange to put judges in that
       predicament.
          The plurality appreciates the implication of its under-
       standing of the maximum term of imprisonment author-
       ized by a jury verdict in the post-SRA era. In footnote 4,
       the plurality says that it need not decide whether its
       interpretation of the Sixth Amendment leads to the re-
       sults I have just outlined. See ante, at 11, n. 4. But here
       again, while formally reserving decision on this question,
       the opinion provides no theory that might permit what the
       SRA contemplates.
          In short, under the plurality opinion, the whole system
       of supervised release would be like a 40-ton truck speeding
       down a steep mountain road with no brakes.
                                    II
         This should not have been a difficult or complicated
       case. I start with the proposition that the old federal
       parole system did not implicate the Sixth Amendment’s
       jury trial right. A parole revocation proceeding was not a
       “criminal prosecution” within the meaning of the Sixth
       Amendment, and revocation did not result in a new sen-
       tence. See, e.g., United States v. Williams, 558 F. 2d 224,
       226 (CA5 1977); Hyser v. Reed, 318 F. 2d 225, 237 (CADC
       1963). When a prisoner was paroled, the Executive was
       simply exercising the authority conferred by law to grant
       the defendant a conditional release from serving part of
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 40 of 55




       10              UNITED STATES v. HAYMOND

                             ALITO, J., dissenting

       the sentence imposed after a guilty verdict. Mistretta v.
       United States, 488 U. S. 361, 364–365 (1989).
          Supervised release, for reasons already explained, is not
       fundamentally different and therefore should not be treated
       any differently for Sixth Amendment purposes. When a
       jury finds a federal defendant guilty of violating a particu-
       lar criminal statute, the maximum period of confinement
       authorized is the maximum term of imprisonment plus the
       maximum term of supervised release. If a prisoner does
       not end up spending this full period in confinement, that is
       because service of part of the period is excused due to
       satisfactory conduct during the period of supervised re-
       lease. Any other reading exalts form over substance in a
       way that has enormous consequences that cannot be
       justified on constitutional grounds.
          Once this is understood, it follows that the procedures
       that must be followed at a supervised-release revocation
       proceeding are the same that had to be followed at a pa-
       role revocation proceeding, and these were settled long
       ago. At a parole revocation hearing, the fundamental
       requisites of due process had to be observed, but a parolee
       did not have a right to a jury trial. See, e.g., United States
       v. Carlton, 442 F. 3d 802, 807 (CA2 2006); United States v.
       Huerta–Pimental, 445 F. 3d 1220, 1225 (CA9 2006). Nei-
       ther the Confrontation Clause nor the formal rules of
       evidence had to be followed. See, e.g., Morrissey v. Brewer,
       408 U. S. 471, 488–489 (1972); Gagnon v. Scarpelli, 411
       U. S. 778, 782, n. 5 (1973). Due process did not require
       proof beyond a reasonable doubt as is necessary at trial,
       see, e.g., DeWitt v. Ventetoulo, 6 F. 3d 32, 36–37 (CA1
       1993); Whitehead v. United States Parole Comm’n, 755
       F. 2d 1536, 1537 (CA11 1985); Mack v. McCune, 551 F. 2d
       251, 254 (CA10 1977); and the Double Jeopardy Clause did
       not apply, see, e.g., Kell v. United States Parole Comm’n,
       26 F. 3d 1016, 1020 (CA10 1994) (citing cases).
          For the past 35 years, it has been understood that the
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 41 of 55




                         Cite as: 588 U. S. ____ (2019)            11

                             ALITO, J., dissenting

       same rules apply at a supervised-release revocation pro-
       ceeding. There is no good reason to depart from that
       understanding.
                                     III
          The plurality tries to suggest a reason by sprinkling its
       opinion with quotations from venerable sources, but all
       are far afield. (John Adams was not writing about the
       Sixth Amendment when he made a diary entry in 1771 or
       when he wrote to William Pym in 1766. See ante, at 5.)
       And the plurality makes no real effort to show that the
       Sixth Amendment was originally understood to require a
       jury trial in a proceeding like a supervised-release revoca-
       tion proceeding. Of course, nothing like supervised re-
       lease—or for that matter, parole—existed when the Sixth
       Amendment was ratified, so I will not attempt to make the
       affirmative case that the Sixth Amendment was specifi-
       cally understood not to apply to such proceedings. But there
       is a strong case for the proposition that the terms of the
       Sixth Amendment and the original understanding of the
       scope of the jury trial right do not require the plurality’s
       interpretation. And our prior precedents emphatically
       refute that interpretation.
          The Sixth Amendment limits the scope of the jury trial
       right in three significant ways: It provides “who may
       assert the right (‘the accused’); when the right may be
       asserted (‘[i]n all criminal prosecutions’); and what the
       right guarantees” (“the right to a . . . trial, by an impartial
       jury”). Rothgery v. Gillespie County, 554 U. S. 191, 214
       (2008) (ALITO, J., concurring). The plurality can reach its
       conclusion only by ignoring these limitations.
                                   A
         I begin with who may assert the jury trial right. The
       text of the Sixth Amendment makes clear that this is “a
       right of the ‘accused’ and only the ‘accused.’ ” A. Amar,
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 42 of 55




       12              UNITED STATES v. HAYMOND

                            ALITO, J., dissenting

       The Bill of Rights 111 (1998). The “accused” is an individ-
       ual “[c]harged with a crime, by a legal process.” N. Web-
       ster, An American Dictionary of the English Language
       (1828); see also 2 J. Bouvier, Law Dictionary 50 (10th ed.
       1860) (Bouvier Law Dictionary) (“One who is charged with
       a crime or misdemeanor”).
          “At the founding, ‘accused’ described a status preceding
       ‘convicted.’ ” Betterman v. Montana, 578 U. S. ___, ___
       (2016) (slip op., at 5). Blackstone, for example, spoke of
       “the accused” in outlining the beginning of a criminal
       prosecution, see 4 W. Blackstone, Commentaries on the
       Laws of England 313 (1769), and spoke of “the offender”
       and “the criminal” after conviction, see id., at 370, 371,
       373, 378, 379. See also id., at 279 (referring to “the party
       accused before he is condemned”). And “[t]his understand-
       ing of the Sixth Amendment language—‘accused’ as dis-
       tinct from ‘convicted’ . . . —endures today.” Betterman,
       578 U. S., at ___ (slip op., at 5) (citing Black’s Law Dic-
       tionary 26 (10th ed. 2014) (defining “accused” as “a person
       who has been arrested and brought before a magistrate or
       who has been formally charged” (emphasis added))).
          Despite the plurality’s suggestion otherwise, see ante, at
       12–13, respondent was no longer the “accused” while he
       served his term of supervised release. To be sure, he was
       formerly the accused—at the time when he was duly in-
       dicted and tried for possession of child pornography. But
       after a jury convicted him and authorized the judge to
       sentence him to terms of imprisonment and supervised
       release, respondent was transformed into the convicted.
       And his status as such remained the same while he served
       his sentences, including during the proceeding to deter-
       mine whether he had adhered to the conditions attached
       to the term of supervised release that was permitted by
       law and thus implicitly authorized by the jury’s verdict.
          This is especially so given that respondent’s reimpris-
       onment was not primarily a punishment for new criminal
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 43 of 55




                        Cite as: 588 U. S. ____ (2019)           13

                            ALITO, J., dissenting

       conduct. The principal reason for assigning a penalty to a
       supervised-release violation is not that the violative act is
       a crime (indeed, under other provisions in §3583, the act
       need not even be criminal); rather, it is that the violative
       act is a breach of trust. USSG ch. 7, pt. A, intro. 3(b)
       (recommended reimprisonment terms are designed to
       “sanction primarily the defendant’s breach of trust,” not
       “new criminal conduct”). In other words, it makes little
       sense to treat respondent as the accused—i.e., one charged
       with a crime—when he has been charged not with a crime,
       but with violating the terms of a jury-authorized sentence
       that flowed from his original conviction. The plurality’s
       extension of the jury trial right to respondent’s supervised-
       release revocation proceeding thus flounders from the
       start for the simple reason that respondent cannot easily
       be viewed as an “accused” in the conventional sense
       of the term.
                                     B
          It is similarly awkward to characterize a supervised-
       release revocation proceeding as part of the defendant’s
       “criminal prosecution.” A supervised-release revocation
       proceeding is not part of the criminal prosecution that
       landed a defendant in prison in the first place because “[a]
       ‘criminal prosecution’ . . . ends when sentence has been
       pronounced on the convicted or a verdict of ‘Not guilty’ has
       cleared the defendant of the charge.” F. Heller, Sixth
       Amendment to the Constitution of the United States 54
       (1951). This follows from the early understanding that a
       “prosecution” concludes when a court enters final judg-
       ment. See, e.g., Webster, An American Dictionary of the
       English Language (defining a prosecution as the “process
       of exhibiting formal charges against an offender before a
       legal tribunal, and pursuing them to final judgment”
       (emphasis added)); The Universal English Dictionary 465
       (J. Craig ed. 1869) (“[T]he institution of legal proceedings
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 44 of 55




       14               UNITED STATES v. HAYMOND

                              ALITO, J., dissenting

       against a person; the process of exhibiting formal charges
       against an offender before a legal tribunal, and pursuing
       them to final judgment” (emphasis added)); H. Holthouse,
       New Law Dictionary 344 (1847) (defining prosecution as
       “the means adopted to bring a supposed offender to justice
       and punishment by due course of law”); Bouvier Law
       Dictionary 396 (“The means adopted to bring a supposed
       offender to justice and punishment by due course of law”).
          Our precedents reflect this understanding by defining
       the end of criminal prosecutions to be the entry of final
       judgment and imposition of sentence.              In the Sixth
       Amendment context, for example, the Court has explained
       that “[c]riminal proceedings generally unfold in three
       discrete phases”: a prearrest phase, a charging phase that
       extends through trial, and a sentencing phase. Betterman,
       578 U. S., at ___ (slip op., at 3). As the Court described
       the final phase, the criminal proceeding ends “[a]fter
       conviction, [when] the court imposes sentence.” Ibid.; see
       also id., at ___ (slip op., at 5) (“And ‘trial’ meant a discrete
       episode after which judgment (i.e., sentencing) would
       follow”). That description echoed the Court’s earlier char-
       acterization of the process, beginning to end: “criminal
       indictment, trial by jury, and judgment by court.” Ap-
       prendi, 530 U. S., at 478; see also ibid., n. 4 (citing Black-
       stone to explain that “ ‘judgment’ by the court ” was “the
       stage approximating in modern terms the imposition of
       sentence” (emphasis added)). And even outside the Sixth
       Amendment context, we have said that “[t]he general rule
       is that finality in the context of a criminal prosecution is
       defined by a judgment of conviction and the imposition of
       sentence.” Fort Wayne Books, Inc. v. Indiana, 489 U. S.
       46, 54 (1989).
          In fact, two prior precedents—which the plurality effec-
       tively ignores—drew this exact line in stating that parole-
       and probation-revocation proceedings are not part of a
       criminal prosecution. Unless the plurality is willing to
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 45 of 55




                         Cite as: 588 U. S. ____ (2019)           15

                             ALITO, J., dissenting

       own up to attempting to overrule these precedents, its
       failure to engage with them is inexcusable.
          The first is Morrissey, 408 U. S., at 472, a landmark case
       in which the Court held that due process requires a State
       to afford a parolee “some opportunity to be heard” before
       revoking parole. In considering that question, the Court
       “beg[an] with the proposition that the revocation of parole
       is not part of a criminal prosecution and thus the full
       panoply of rights due a defendant in such a proceeding
       does not apply in parole revocations.” Id., at 480. The
       Court made clear that “[p]arole arises after the end of the
       criminal prosecution, including imposition of sentence.”
       Ibid. (emphasis added).
          The second is Gagnon, 411 U. S. 778, where the Court
       considered whether a probationer has a right to appointed
       counsel prior to the revocation of probation. There, the
       Court reasoned that “[p]robation revocation, like parole
       revocation, is not a stage of a criminal prosecution.” Id., at
       782. Thus, in both contexts, the Court emphasized that
       parole- and probation-revocation proceedings are not part
       of a criminal prosecution. And that understanding carried
       significant consequences: It denied parolees and proba-
       tioners the “full panoply of rights” to which a defendant is
       entitled in a criminal prosecution. Morrissey, 408 U. S.,
       at 480.
          Supervised-release revocation proceedings are not part
       of the defendant’s criminal prosecution for the same rea-
       sons. As we said in United States v. Johnson, 529 U. S.
       53, 59 (2000), which the plurality all but ignores,
       “[s]upervised release has no statutory function until con-
       finement ends,” which itself has no function until the
       criminal prosecution has ended. It follows, then, that “the
       revocation of [supervised release] is not part of a criminal
       prosecution.” Morrissey, 408 U. S., at 480.
          The fact that Morrissey and Gagnon involved parole and
       probation, not supervised release, does not matter for
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 46 of 55




       16                 UNITED STATES v. HAYMOND

                                ALITO, J., dissenting

       present purposes. Cf. ante, at 7, 16–17. These cases did
       not turn on any features of parole or probation that might
       distinguish them from supervised release. Rather, those
       decisions recognized an obvious fact: The administration
       of a sentence occurs after a court imposes that sentence—
       i.e., after the criminal prosecution has ended. That fact is
       equally true here. No matter what penalties flow from the
       revocation of parole, probation, or supervised release, the
       related proceedings are not part of the criminal
       prosecution.
          In recognition of this, the courts of appeals for the past
       35 years have overwhelmingly declined to apply the Sixth
       Amendment in supervised-release revocation proceedings,
       and they have done so precisely on the ground that these
       proceedings are not part of criminal prosecutions. This is
       true as to the jury trial right;5 the Speedy Trial Clause;6
       the Confrontation Clause;7 and the right to counsel.8 As
       then-Judge Gorsuch succinctly put it not too long ago,
       “settled precedent” dictates that Sixth Amendment rights
       “d[o] not apply to supervised release revocation proceed-
       ings and the due process guarantees associated with these
       ——————
         5 See, e.g., United States v. Carlton, 442 F. 3d 802, 806–810 (CA2

       2006); United States v. Dees, 467 F. 3d 847, 854–855 (CA3 2006);
       United States v. Ward, 770 F. 3d 1090, 1096–1099 (CA4 2014); United
       States v. Hinson, 429 F. 3d 114, 117–119 (CA5 2005); United States v.
       McIntosh, 630 F. 3d 699, 703 (CA7 2011); United States v. Gavilanes-
       Ocaranza, 772 F. 3d 624, 628–629 (CA9 2014); Cordova, 461 F. 3d, at
       1186.
         6 See, e.g., Gavilanes-Ocaranza, 772 F. 3d, at 628; United States v.

       House, 501 F. 3d 928, 931 (CA8 2007).
         7 See, e.g., United States v. Rondeau, 430 F. 3d 44, 47–48 (CA1 2005);

       United States v. Kelley, 446 F. 3d 688, 690–692 (CA7 2006); United
       States v. Hall, 419 F. 3d 980, 985–986 (CA9 2005); United States v. Ray,
       530 F. 3d 666, 667–668 (CA8 2008); United States v. Ojudun, 915 F. 3d
       875, 888 (CA2 2019).
         8 See, e.g., United States v. Boultinghouse, 784 F. 3d 1163, 1171 (CA7

       2015); United States v. Owen, 854 F. 3d 536, 541 (CA8 2017); United
       States v. Spangle, 626 F. 3d 488, 494 (CA9 2010).
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 47 of 55




                        Cite as: 588 U. S. ____ (2019)           17

                            ALITO, J., dissenting

       proceedings are ‘minimal.’ ” United States v. Henry, 852
       F. 3d 1204, 1206–1207 (CA10 2017) (quoting Morrissey,
       408 U. S., at 485, 489). And even the court below agreed:
       “Revocation of supervised release is not part of a criminal
       prosecution, so defendants accused of a violation of the
       conditions of supervised release have no right to a jury
       determination of the facts constituting that violation.” 869
       F. 3d 1153, 1163 (CA10 2017).
          Attempting to claim that a criminal prosecution actually
       extends through any period of supervised release, the
       plurality appears to arrive at an unintended destination.
       The plurality says (while mischaracterizing Apprendi and
       Alleyne, see infra, at 17–18) that “a ‘criminal prosecution’
       continues and the defendant remains an ‘accused’ with all
       the rights provided by the Sixth Amendment, until a final
       sentence is imposed.” Ante, at 12. That is exactly right.
       And the Court’s precedents emphatically say that a sen-
       tence is “imposed” at final judgment, supra, at 13–14, not
       again and again every time a convicted criminal wakes up
       to serve a day of supervised release and violates a condi-
       tion of his release. That postjudgment conduct during the
       administration of supervised release, and any proceedings
       to adjudicate violations of the release conditions, neces-
       sarily occurs “after the end of the criminal prosecution,
       including imposition of sentence.” Morrissey, 408 U. S., at
       480 (emphasis added).
                                     C
         The plurality attempts to pass off its reasoning as noth-
       ing more than the logical outgrowth of the Apprendi line of
       cases, but that is untrue. The plurality invokes these
       cases to support the idea that the Sixth Amendment can-
       not be evaded by “[r]elabeling” of a criminal prosecution as
       a “ ‘sentence modification’ ” imposed at a “ ‘postjudgment
       sentence-administration proceeding.’ ” Ante, at 12; see
       also ibid. (claiming that Apprendi “recognized” how long a
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 48 of 55




       18              UNITED STATES v. HAYMOND

                             ALITO, J., dissenting

       criminal prosecution continues). But nothing like that
       was involved in Apprendi or later related cases. Instead,
       the Court in those cases rejected what it saw as attempts
       to place the label “sentencing enhancement” on what, in
       its view, were essentially elements of charged offenses.
       See, e.g., Blakely, 542 U. S., at 306 (rejecting the idea that
       “the jury need only find whatever facts the legislature
       chooses to label elements of the crime, and that those it
       labels sentencing factors—no matter how much they may
       increase the punishment—may be found by the judge”).
       All of the cases in the Apprendi line involved actual sen-
       tencing proceedings, and thus there was never any ques-
       tion whether they arose in a “criminal prosecution.” That
       is not this case.
          The plurality insists that it is simply applying Appren-
       di’s understanding of the jury trial right when it says that
       “a jury must find beyond a reasonable doubt every fact
       which the law makes essential to a punishment that a
       judge might later seek to impose.” Ante, at 7 (internal
       quotation marks and alteration omitted). But that is
       wrong.
                                     1
         Since Apprendi itself, the Court has time and again
       endeavored to draw its understanding of the jury trial
       right from historical practices that existed at the founding
       and soon afterward. See Apprendi, 530 U. S., at 495 (look-
       ing to the “historical pedigree of the jury”); Alleyne, 570
       U. S., at 111 (emphasizing that Apprendi looked to
       “common-law and early American practice”). As JUSTICES
       GINSBURG and SOTOMAYOR recently explained, courts
       applying Apprendi must “examine the historical record,
       because ‘the scope of the constitutional jury right must be
       informed by the historical role of the jury at common
       law.’ ” Southern Union Co. v. United States, 567 U. S. 343,
       353 (2012) (quoting Oregon v. Ice, 555 U. S. 160, 170
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 49 of 55




                         Cite as: 588 U. S. ____ (2019)            19

                             ALITO, J., dissenting

       (2009)); see also id., at 167–168 (“Our application of Ap-
       prendi’s rule must honor the ‘longstanding common-law
       practice’ in which the rule is rooted” (quoting Cunningham
       v. California, 549 U. S. 270, 281 (2007))). Thus, where
       “[t]he historical record demonstrates that the jury played
       no role” in a particular context, Ice, 555 U. S., at 168, there
       is “no encroachment . . . by the judge upon facts historically
       found by the jury,” id., at 169, and Apprendi does not
       govern.
          In this case, the plurality can muster no support for the
       proposition that the jury trial right was extended to any-
       thing like a supervised-release or parole revocation pro-
       ceeding at the time of the adoption of the Sixth Amend-
       ment. Supervised release was not instituted until 1984,
       and parole was unknown until the 19th century, so close
       historic analogues are lacking. But the nearest practices
       that can be found do not support the plurality.
          Prior to and at the time of the adoption of the Sixth
       Amendment, convicted criminals were often released on
       bonds and recognizances that made their continued liberty
       contingent on good behavior. See L. Friedman, Crime and
       Punishment in American History 38–39 (1993); A. Hirsch,
       The Rise of the Penitentiary 7 (1992) (“Since courts in the
       eighteenth-century frequently demanded that offenders
       provide monetary sureties for future good behavior, con-
       victs stayed put until they scraped together the requisite
       funds”). If a prisoner released on such a bond did not
       exhibit good behavior, the courts had discretion to forfeit
       the bond (a loss of property) or to turn the individual over
       to the sheriff (a loss of liberty) until new conditions could
       be arranged. See Friedman, supra, at 39. There is no
       evidence that there was a right to a jury trial at such
       proceedings, and the plurality does not even attempt to
       prove otherwise.
          Corporal punishment of prisoners is also inconsistent
       with the plurality’s suggestion that a convicted criminal
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 50 of 55




       20                 UNITED STATES v. HAYMOND

                                 ALITO, J., dissenting

       has the right to a jury trial before a punishment is im-
       posed for legally proscribed conduct. See ante, at 6. Well
       into the 19th century, prisoners were whipped for misbe-
       havior. See Friedman, supra, at 37, 77, n. *; M. Kann,
       Punishment, Prisons, and Patriarchy 120, 182 (2005).
       Virginia law, for example, provided that a prisoner could
       be punished “by stripes” if he were guilty of “profanity,
       indecent behavior, idleness, neglect or willful misman-
       agement of work, insubordination, an assault not amount-
       ing to felony, or a violation of any of the rules prescribed
       by the governor.” Va. Code, Tit. 56, ch. 213, §22 (1849).
       Massachusetts law gave the warden “all necessary means”
       “to suppress insurrection, enforce obedience, and maintain
       order in the prison,” provided however “that no convict
       shall be punished . . . by more than ten stripes” without
       meeting certain conditions. Mass. Gen. Laws, ch. CXVIII,
       §21 (1828). And even at the turn of the century, courts
       entertained imposition of reasonable corporal punishment
       provided that it was authorized by lawfully adopted rule
       or regulation. See, e.g., State v. Nipper, 166 N. C. 272,
       277–280, 81 S. E. 164, 167–168 (1914); Davis v. State, 81
       Miss. 56, 33 So. 286 (1902); Werner v. State, 44 Ark. 122,
       131–132 (1884); Cornell v. State, 74 Tenn. 624, 624–631
       (1881). There is no suggestion in these authorities that a
       jury finding of a violation was needed.9
       ——————
         9 The plurality offers only a few tepid responses. First, the plurality

       appears to concede that a jury trial is unnecessary where penalties for
       postjudgment conduct are not too harsh. Ante, at 18. I suspect that the
       prisoners who endured corporal punishment would have challenged the
       plurality’s suggestion that their punishment was not that harsh. But
       in any event, a too-harsh standard—something that would appear to be
       more at home in an Eighth Amendment analysis—is hardly a princi-
       pled way of determining whether a jury trial is constitutionally re-
       quired. Second, the plurality suggests that my reasoning amounts to
       an extension of Turner v. Safley, 482 U. S. 78 (1987), because Turner
       addresses only the relaxation of a prisoner’s constitutional rights and
       the Court has “never extended it to the jury rights of persons out in the
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 51 of 55




                            Cite as: 588 U. S. ____ (2019)                    21

                                 ALITO, J., dissenting

          Later, when parole and probation were introduced,
       courts, with the assistance of parole and probation offi-
       cials, supervised the conditional release of parolees and
       probationers, and juries played no part in this process.
       See 4 Atty. Gen.’s Survey of Release Proc. 1 (1939) (Parole
       Survey); 2 id., at 2 (Probation Survey).
          The well-settled revocation power wielded by courts and
       other officials brings this point home. A violation of the
       conditions permitted not only the defendant’s reimprison-
       ment, see Parole Survey 4; Probation Survey 2, but several
       other penalties as well. In the parole context, these penal-
       ties most often included the forfeiture of good time cred-
       its—a reduction in prison time based on good behavior—
       that the parolees had accrued prior to their release on
       parole, as well as the forfeiture of any time served for the
       duration of their parole. Parole Survey 249–253; see also
       Friedman, supra, at 159 (stating in the context of 19th
       century good time laws that “[t]o forfeit ‘good time’ was a
       terrible penalty”). Many States also conditioned the fu-
       ture availability of parole on mandatory minimum terms
       of reimprisonment, and others even rendered certain
       parole violators ineligible for future parole. Parole Survey
       255–258. And in the probation context, several courts
       refused to give credit for time spent on probation. Proba-
       tion Survey 334–335, and n. 52. Thus, courts and parole
       boards could not only revoke conditional liberty but they
       could also subject violators to longer periods of imprison-
       ment and erase the fact that the violators had served a
       ——————
       world who retain the core attributes of liberty.” Ante, at 19. But a
       convicted criminal on supervised release does not “retain the core
       attributes of liberty,” ibid., and Turner is not implicated here because,
       as I have shown, the Sixth Amendment does not apply and thus the
       criminal has no jury trial right that Turner might relax. And once
       again, more notable than the plurality’s lack of real answers is its
       inability to point to any affirmative evidence that the jury ever played a
       historical role in the administration of previously imposed sentences.
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 52 of 55




       22              UNITED STATES v. HAYMOND

                             ALITO, J., dissenting

       substantial portion of their lives on the streets under strict
       conditions.
         From each of the foregoing examples, a clear historical
       fact emerges: American juries have simply played “no role”
       in the administration of previously imposed sentences.
       Ice, 555 U. S., at 168. As a result, it is impossible to say
       with a straight face that the “application of Apprendi’s
       rule” to supervised-release revocation proceedings “hon-
       or[s] the ‘longstanding common-law practice’ in which the
       rule is rooted.” Id., at 167–168 (quoting Cunningham, 549
       U. S., at 281).
                                     2
          The plurality’s extension of the jury trial right to the
       administration of previously imposed sentences also side-
       lines what has until now been the core feature of the
       Apprendi line of cases—a meaningful connection to the
       trial for the charged offense. “The touchstone for deter-
       mining whether a fact must be found by a jury beyond a
       reasonable doubt is whether the fact constitutes an ‘ele-
       ment’ or ‘ingredient’ of the charged offense.” Alleyne, 570
       U. S., at 107 (plurality opinion); see also Southern Union
       Co., 567 U. S., at 349 (“Apprendi’s ‘core concern’ is to
       reserve to the jury ‘the determination of facts that warrant
       punishment for a specific statutory offense’ ” (quoting Ice,
       555 U. S., at 170)); Ice, 555 U. S., at 168 (noting the jury’s
       historic role as a “bulwark” between the government and
       the accused “at the trial for an alleged offense” (emphasis
       added)). The Court’s rationale has been that “the core
       crime and the fact triggering [an increased maximum or]
       mandatory minimum sentence together constitute a new,
       aggravated crime, each element of which must be submit-
       ted to the jury.” Alleyne, 570 U. S., at 113. And this ra-
       tionale, of course, is key to the Apprendi line of cases,
       because the Sixth Amendment protects only the rights of
       “the accused,” that is, those charged with a particular
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 53 of 55




                        Cite as: 588 U. S. ____ (2019)           23

                            ALITO, J., dissenting

       crime. See supra, at 11–12.
          In Apprendi itself, the Court emphasized the relevance
       of the charged offense when distinguishing Almendarez-
       Torres v. United States, 523 U. S. 224 (1998). The Court
       explained that the “reasons supporting [a recidivism]
       exception” in Almendarez-Torres did not apply in Apprendi
       because, “[w]hereas recidivism ‘does not relate to the
       commission of the offense’ itself, New Jersey’s biased
       purpose inquiry goes precisely to what happened in the
       ‘commission of the offense.’ ” Apprendi, 530 U. S., at 496
       (quoting Almendarez-Torres, 523 U. S., at 230, 244).
          Here, the factual basis for revoking respondent’s super-
       vised release did not “g[o] precisely to what happened in
       the ‘commission of the offense’ ”; it did not even “relate to
       the commission of the offense.” Apprendi, 530 U. S., at
       496. It had virtually nothing to do with the child-
       pornography offense that led to respondent’s conviction,
       incarceration, and supervised release. The same would be
       true of a defendant convicted of burglary, arson, or any
       other crime: His failure to attend an employment class or
       to pass a drug test while on supervised release would have
       nothing to do with how he carried out those offenses. And
       it would be impossible for “the core crime” and a
       postjudgment fact affecting respondent’s sentence to be
       submitted “together” as one “new, aggravated crime” for
       proof to a jury. Alleyne, 570 U. S., at 113. Thus, no rea-
       sonable person would describe such postjudgment facts
       that go only to the administration of a previously imposed
       sentence as “ingredients” or “elements” of the charged
       offense. Insofar as the charged statutory offense has been
       part and parcel of “Apprendi’s core concern,” that concern
       “is inapplicable to the issue at hand,” and thus, “so too is
       the Sixth Amendment’s restriction on judge-found facts.”
       Ice, 555 U. S., at 170.
          It is telling that the plurality never brings itself to
       acknowledge this clear departure from the Apprendi line
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 54 of 55




       24               UNITED STATES v. HAYMOND

                              ALITO, J., dissenting

       of cases. For nearly two decades now, the Court has in-
       sisted that these cases turn on “a specific statutory of-
       fense,” and its “ingredients” and “elements.” Yet today we
       learn that—at least as far as the plurality is concerned—
       none of that really mattered.
                                     3
          The plurality also errs by failing to distinguish between
       the unconditional liberty interests with which Apprendi is
       concerned and the conditional liberty interests at issue in
       cases like this one. Cf. ante, at 1 (“Only a jury, acting on
       proof beyond a reasonable doubt, may take a person’s
       liberty”). When a person is indicted and faces the threat of
       prison and supervised release, his unconditional liberty
       hangs in the balance. See Apprendi, 530 U. S., at 476 (“At
       stake in this case are constitutional protections of surpas-
       sing importance: the proscription of any deprivation of
       liberty without ‘due process of law,’ Amdt. 14 . . . ”); id., at
       484 (“If a defendant faces punishment beyond that provided
       by statute when an offense is committed under certain
       circumstances but not others, it is obvious that both the
       loss of liberty and the stigma attaching to the conviction
       are heightened”); id., at 495 (“The degree of criminal
       culpability the legislature chooses to associate with par-
       ticular, factually distinct conduct has significant implica-
       tions both for a defendant’s very liberty, and for the
       heightened stigma associated with an offense the legisla-
       ture has selected as worthy of greater punishment”).
          But convictions have consequences. “[G]iven a valid
       conviction, the criminal defendant [may be] constitution-
       ally deprived of his liberty.” Meachum v. Fano, 427 U. S.
       215, 224 (1976). To this end, “[s]upervised release is ‘a
       form of postconfinement monitoring’ that permits a de-
       fendant a kind of conditional liberty by allowing him to
       serve part of his sentence outside of prison.” Mont v.
       United States, 587 U. S. ___, ___–___ (2019) (slip op., at 8–
Case 7:18-cv-02468-VB Document 132-1 Filed 07/03/19 Page 55 of 55




                         Cite as: 588 U. S. ____ (2019)            25

                             ALITO, J., dissenting

       9) (quoting Johnson, 529 U. S., at 697). Convicts like
       respondent on supervised release thus enjoy only condi-
       tional liberty. He most certainly was not “a free man.”
       Ante, at 18. This means, then, that “[r]evocation” of su-
       pervised release “deprives an individual, not of the abso-
       lute liberty to which every citizen is entitled, but only of
       . . . conditional liberty.” Morrissey, 408 U. S., at 480. It is
       perhaps for that reason that the decisions of this Court
       that mention “conditional liberty” speak only of general
       due process rights, not other constitutional protections
       that unaccused and unconvicted individuals enjoy. See,
       e.g., Connecticut Bd. of Pardons v. Dumschat, 452 U. S.
       458 (1981); Vitek v. Jones, 445 U. S. 480 (1980); Wolff v.
       McDonnell, 418 U. S 539 (1974); Morrissey, 408 U. S. 471.
                                *    *     *
          Today’s decision is based in part on an opinion that is
       unpardonably vague and suggestive in dangerous ways. It
       is not grounded on any plausible interpretation of the
       original meaning of the Sixth Amendment, and it is con-
       tradicted by precedents that are unceremoniously over-
       ruled. It represents one particular view about crime and
       punishment that is ascendant in some quarters today but
       is not required by the Constitution. If the Court eventually
       takes the trip that this opinion proposes, the conse-
       quences will be far reaching and unfortunate.
          For these reasons, I respectfully dissent.
